(Ss/e

CONTRATO DE CONCESSÃO PARA PESQUISA E
PRODUÇÃO

ENTRE

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE

ARTUMAS MOÇAMBIQUE PETRÓLEOS,
LIMITADA

EMPRESA NACIONAL DE HIDROCARBONETOS. E.P.
PARA

ÁREA “ONSHORE” DO BLOCO DO ROVUMA
REPÚBLICA DE MOÇAMBIQUE
Artigo

voNDasronNa

na o

voNoasro

o NNANANÃÃDNÃIÃROÃIRNÃNAOAN
a SoSoNadaARrORNAS

Índice

Assunto

Partes

Preâmbulo

Documentos Contratuais

Definições

Direitos Contratuais e sua Duração
Obrigações de Trabalho Durante o Período de Pesquisa
Condução das Operações Petrolíferas
Descoberta Comercial e Desenvolvimento
Abandono de Áreas

Registos e Relatórios

Recuperação de Custos e Direito à Produção
Determinação do Valor do Petróleo

Termos Fiscais e Outros Encargos

Bónus de Produção

Regras sobre o Levantamento

Conservação do Petróleo e Prevenção de Perdas
Desmobilização

Seguros

Gás Natural

Emprego e Formação

Indemnizações e Responsabilidade
Titularidade

Direitos de Inspecção

Contabilidade e Auditorias

Confidencialidade

Cessão

Força Maior

Regime Cambial

Natureza e Âmbito dos Direitos da Concessionária
Protecção do Ambiente

Renúncia e Resolução

Consulta, Arbitragem e Perito Independente
Lei Aplicável

102

32 Lingua 104
33 Acordo de Operações Conjuntas 105
34 Acordos Futuros 106
35 Notificações 107
Anexos

Anexo “A” | Descrição da Área do Contrato

Anexo “B” Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros

Anexo “D” Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia de Cumprimento

Anexo “F” Acordo de Operações Conjuntas

Partes

Este Contrato de Concessão para Pesquisa e Produção (“Contrato”) é celebrado em 18
de Abril de 2007 de acordo com a legislação aplicável entre:

a)

b)

e)

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, doravante designado por “o
Governo”, aqui representado pela Ministra dos Recursos Minerais; e

ARTUMAS MOÇAMBIQUE PETRÓLEOS, LIMITADA, sociedade constituída nos
termos das leis da República de Moçambique e devidamente registada em
Moçambique, doravante designada por "ARTUMAS", aqui representada pelo
representante designado; e

EMPRESA NACIONAL DE HIDROCARBONETOS. E.P, empresa pública
constituída de acordo com as leis da República de Moçambique, aqui representada
pelo seu Presidente do Conselho de Administração e doravante designada por
“ENH”.

A ARTUMAS e a ENH serão doravante designadas por "a Concessionária". A
Concessionária e o Governo serão doravante conjuntamente designados por “as
Partes”.

Execution cony <
Preâmbulo

CONSIDERANDO QUE a lei dos petróleos aplicável estabelece que todos os recursos
petrolíferos no solo e no subsolo terrestre, no leito das águas interiores e do mar
territorial, na zona económica exclusiva e na plataforma territorial, são propriedade da
República de Moçambique;

CONSIDERANDO QUE, nos termos da lei dos petróleos aplicável, o Governo tem
competência para assegurar a implementação da política de Operações Petrolíferas e
que, para efeitos deste Contrato, designou o Ministério dos Recursos Minerais,
doravante designado por “MIREM”, para exercer, conforme aqui seguidamente se
especifica, determinadas funções em representação do Governo;

CONSIDERANDO QUE o Governo deseja atribuir à ARTUMAS e à ENH o direito de
realizarem actividades de Pesquisa, Desenvolvimento e Produção de Petróleo em certas
áreas sujeitas à jurisdição da República de Moçambique;

CONSIDERANDO QUE a Concessionária está disposta, sob determinados termos e
condições estipulados, a realizar actividades de Pesquisa, Desenvolvimento e Produção
de Petróleo na Área do Contrato, e possui para esse efeito adequados recursos
financeiros e competência técnica;

CONSIDERANDO QUE a lei dos petróleos aplicável estabelece que as actividades de
Pesquisa, Desenvolvimento e Produção de Petróleo devem ser exercidas ao abrigo de

uma concessão;

ASSIM, NESTES TERMOS, é concluído o seguinte:

Artigo 1

Documentos Contratuais

O Contrato é constituído por este corpo principal e pelos seguintes Anexos, os quais dele
fazem parte integrante:

Anexo “A” Descrição da Área do Contrato

Anexo “B” Mapa da Área do Contrato

Anexo “C” Procedimentos Contabilísticos e Financeiros
Anexo “D” Modelo de Garantia Bancária

Anexo "E" Modelo de Garantia de Cumprimento

Anexo “F” Acordo de Operações Conjuntas
Condicionado à conclusão do Contrato, a Concessionária apresentará um acordo de
operações conjuntas assinado conforme estipulado no Anexo F, cuja aprovação do

Governo constitui uma condição nos termos deste Contrato.

Em caso de conflito entre o disposto no corpo principal do Contrato e o disposto nos
seus Anexos, prevalecerão as disposições constantes do corpo principal do Contrato.

Execution copy

Artigo 2

Definições Mapris,

Salvo se o contexto indicar o contrário, as definiç es previ
vigor, em Moçambique, actualmente Lei nº 3/2001 de 21 de Fevereiro
24/2004 de 20 de Agosto aplicam-se a este Contrato. Os termos e expres:

ae ED

IZ CONSELHEIRO

os

o Decreto nº

s utilizados
neste Contrato, incluindo os respectivos Anexos, terão os seguintes significados:

“Área do Contrato” (EPC Area) significa área onshore conforme descrita no
Anexo À e representada no Anexo B. As disposições da lei de petróleos aplicável
na data da assinatura do Contrato regulando as Operações Petrolíferas usa o
termo “Área do Contrato” que será aplicado mutatis mutandis, salvo se de outra
forma estipulado.

“Cabeça do Poço” (Wellhead) significa a flange de entrada da primeira válvula
após o tubo central de escoamento de produção da cabeça do poço.

"Data Efectiva" (Effective Date) significa o primeiro dia do mês seguinte à data em
que o presente Contrato tiver sido assinado pelo Governo e pela Concessionária,
em que as condições previstas no artigo 3.2 estiverem preenchidas e em que o
visto do Tribunal Administrativo tiver sido obtido.

“Despesa Imputável” (Attributable Expenditure) significa uma despesa incorrida
pela Concessionária em Operações de Pesquisa, mas excluindo qualquer
despesa incorrida pela Concessionária na realização de qualquer Programa de
Avaliação ou na perfuração de qualquer Poço de Avaliação.

“Empresa Afiliada” (Affiliated Company) significa, relativamente a qualquer
Pessoa que constitui a Concessionária, toda a empresa-mãe que, directa ou
indirectamente, controle essa Pessoa, ou qualquer empresa que seja
directamente controlada por essa Pessoa, ou qualquer empresa que, directa ou
indirectamente, seja controlada por essa empresa-mãe.

Para efeitos da definição anterior considera-se que:

a) uma empresa é directamente controlada por outra empresa ou empresas
quando estas detenham acções ou outras participações no capital social

4 qe NA H/
São ousidos emonmentos nos termos co a a y
Exserato Aº.28 de 9 de Julho de 1908 À

ã Sa V,
CB Ara ns - A
daquela que representem, no seu conjunto, mais de 50% (cinquenta por
cento) dos direitos de voto nas assembleias gerais; e

b) uma determinada empresa é indirectamente controlada por uma empresa ou
empresas (“empresa ou empresas-mãe”) quando seja possível identificar
uma série de empresas, partindo da empresa ou empresas-mãe e
terminando com essa empresa determinada, relacionadas de tal forma que
cada uma das empresas da série, à excepção da empresa ou empresas-
mãe, é directamente controlada por uma ou mais das empresas que a
precedem na série.

“Fundo de Desmobilização" (Decommissioning Fund) significa o fundo criado para
cobrir os custos das operações de desmobilização.

"Interesse Participativo" (Participating Interest) significa a participação expressa
em termos percentuais, conforme melhor descrito no artigo 3.2, de cada parte
que constitui a Concessionária nos direitos, privilégios, deveres e obrigações
emergentes deste Contrato.

“Interesse Participativo do Estado” (State Participating Interest) significa a porção
do Interesse Participativo pertencente a uma entidade que detêm tal porção em
nome do Governo.

“MIREM” significa o Ministério dos Recursos Minerais ou qualquer outra pessoa
ou entidade nomeada para, em representação do Governo, administrar e regular
as Operações Petrolíferas ao abrigo deste Contrato, cuja identidade tenha sido
notificada por escrito à Concessionária.

“Operações de Pesquisa” (Exploration Operations) significa as operações
realizadas no âmbito do presente Contrato para a Pesquisa de Petróleo na Área
do Contrato ou relacionadas com essa Pesquisa, incluindo as operações
conduzidas para levar a cabo um Programa de Avaliação ou para perfurar um
Poço de Avaliação.

Exacution copy

“Período de Apreciação” (Evaluation Period) significa o período, na sequência da
notificação da Concessionária de que realizou uma Descoberta, durante o qual a
Concessionária terá que informar o MIREM sobre se essa Descoberta é de
potencial interesse comercial.

“Período de Avaliação Comercial” (Commercial Assessment Period” aplica-se a
uma Área de Descoberta e significa o período iniciado no momento em que o
relatório de avaliação referente ao Programa de Avaliação relativo à Descoberta
de Gás Natural Não-Associado tenha sido apresentado pela Concessionária.

“Período de Pesquisa” (Exploration Period) significa qualquer período de
Pesquisa relevante previsto neste Contrato.

“Pessoa” (Person) significa qualquer pessoa singular ou sociedade, associação,
“partnership”, “joint venture” ou entidade que seja considerada uma pessoa
jurídica distinta nos termos da lei moçambicana ou da lei do país de acordo com a
qual se rege essa sociedade, associação, “partnership”, “joint venture” ou
entidade.

“Pessoal Expatriado” (Expatriate Personnel) significa qualquer trabalhador de
qualquer Pessoa que constitui a Concessionária, de uma Empresa Afiliada de
qualquer dessas Pessoas ou de qualquer Subcontratado, que não seja cidadão
da República de Moçambique e cujo contrato de trabalho preveja o pagamento ou
o reembolso do custo das suas viagens para e a partir da República de
Moçambique.

“Petróleo de Custo” (Cost Petroleum) significa a parcela de Petróleo Produzido à
disposição da Concessionária para recuperação dos custos e despesas incorridos
com a realização das Operações Petrolíferas, conforme estabelecido no Contrato.

“Petróleo-Lucro” (Profit Petroleum) significa a parcela de Petróleo Disponível, que
exceda o Petróleo de Custo, que é atribuída às Partes nos termos do Contrato.

“Petróleo Produzido” (Petroleum Produced) significa o Petróleo que tenha sido
extraído de um jazigo, inicialmente separado e processado em Petróleo Bruto,
condensado ou Gás Natural e entregue no Ponto de Entrega em adequado
estado para subsequente transporte a granel ou através de oleoduto / gasoduto.

spy

A mesma definição será aplicável a “Petróleo Bruto Produzido”, “Condensado
Produzido” e “Gás Natural Produzido”, consoante o caso.

“Poço de Pesquisa” (Exploration Well) significa qualquer poço cujo fim, à data de
início da perfuração, seja a pesquisa de uma acumulação de Petróleo,
acumulação essa até então por provar através de sondagem ou perfuração. Para
efeitos do presente Contrato Mocimboa nº 1 será considerado Poço de Pesquisa.

“Ponto de Entrega” (Delivery Point) significa, no caso do Gás Natural, a flange de
entrada do gasoduto de transporte e, no caso do Petróleo Bruto, a flange de
entrada do navio-tanque de levantamento ou, em ambos os casos, um qualquer
outro local que venha a ser acordado pelo MIREM e a Concessionária.

“Produção Comercial” (Commercial Production) significa a produção de Petróleo e
a entrega do mesmo no Ponto de Entrega, ao abrigo de um programa de
produção e venda, conforme estabelecido num Plano de Desenvolvimento e suas
eventuais alterações.

“Subcontratado” (Subcontractor) significa qualquer Pessoa cujos serviços sejam
contratados pela Concessionária para executar uma qualquer parte das
Operações Petrolíferas.

Artigo 3
Direitos Contratuais e sua Duração

31 O presente Contrato:

a)

b)

e)

32 a)

consubstancia uma concessão atribuída nos termos da Lei dos Petróleos
(Lei n.º 3/2001, de 21 de Fevereiro), autorizando o exercício de certas
actividades de Pesquisa, Desenvolvimento e Produção de Petróleo numa
Área aqui definida;

confere à Concessionária, sujeito à legislação aplicável e nos termos e
condições estabelecidos no presente Contrato, o direito exclusivo de
realizar Operações Petrolíferas com vista à produção de Petróleo a partir de
recursos originários de um ou mais Depósitos de Petróleo dentro dos limites
da Área do Contrato;

confere, sujeito à legislação aplicável, o direito não exclusivo de construir e
operar um Sistema de Oleoduto ou Gasoduto para efeitos de transporte do
Petróleo Produzido a partir de Depósitos de Petróleo nos termos do
Contrato, salvo se houver disponibilidade de acesso a um Sistema de
Oleoduto ou Gasoduto já existente em termos e condições comerciais
razoáveis.

Antes da verificação da respectiva Data Efectiva, este Contrato terá que ser
aprovado pelo Conselho de Ministros, os acordos a ele pertencentes terão
que ser assinados pela Concessionária, e terá de ser obtido o visto do
Tribunal Administrativo.

Na Data Efectiva, os Interesses Participativos da ARTUMAS e da ENH são,
respectivamente, de 85% (oitenta e cinco por cento) e 15% (quinze por
cento). O referido Interesse Participativo da ENH corresponde ao Interesse
Participativo do Estado.

33 Os direitos e obrigações da Concessionária terão início na Data Efectiva e

subsistirão:

a) durante o Período de Pesquisa; e

Execution copy

3.4

b) sem prejuízo dos termos e condições aqui em seguida previstos, durante o
Período de Desenvolvimento e Produção;

contudo, as obrigações da Concessionária que se tenham constituído ao abrigo
do presente Contrato antes do termo de qualquer Período de Pesquisa relevante
ou de um Período de Desenvolvimento e Produção aplicável, não obstante o
presente Contrato ter cessado de acordo com a lei aplicável ou com os
respectivos termos e condições, continuarão a vincular a Concessionária pelo
período previsto na lei aplicável e, para efeitos de qualquer reclamação a este
respeito, o disposto no artigo 30 permanecerá aplicável.

O Período de Pesquisa inicial começará na Data Efectiva e, a menos que este
Contrato cesse mais cedo de acordo com os seus termos, prosseguirá por um
período de 36 (trinta e seis) meses.

3.5 Caso a Concessionária deseje prorrogar o Período de Pesquisa, deverá fazê-lo por

3.6

Exocanion copy

meio de notificação dirigida ao MIREM para esse efeito. A referida notificação tem
de ser apresentada pelo menos 30 (trinta) dias antes da data de caducidade do
Período de Pesquisa inicial ou da data em que qualquer Período de Pesquisa
subsequente vier de outra forma a caducar. Desde que a Concessionária tenha
cumprido ou se considere que tenha cumprido as suas obrigações nos termos do
Período de Pesquisa inicial, a Concessionária terá direito:

a) no final do Período de Pesquisa inicial, a um segundo Período de Pesquisa
de 36 (trinta e seis) meses;

b) no final de um segundo Período de Pesquisa, a um terceiro Período de
Pesquisa de 24 (vinte e quatro) meses;

c) aos direitos previstos no artigo 3.6; e

d) aos períodos adicionais que venham a ser necessários para efeitos da
aplicação do artigo 25.4 relativo a força maior.

A prorrogação será concedida nas seguintes situações:

3.7

3.8

a)

b)

d)

Quando a Concessionária, nos termos do artigo 6, tenha notificado o MIREM
da realização de uma Descoberta, o Período de Pesquisa não se extinguirá,

relativamente à Área de Descoberta a que a Descoberta se refere, antes do
final do Período de Apreciação.

Quando a Concessionária, antes do termo do Período de Apreciação, tenha
notificado o MIREM, nos termos do artigo 6, de que uma Descoberta é de
potencial interesse comercial, o Período de Pesquisa não se extinguirá,
relativamente à Área de Descoberta a que a Descoberta se refere, antes da
aprovação do Plano de Desenvolvimento.

Quando, nos termos do artigo 17.3, se tenha iniciado um Período de
Avaliação Comercial referente a uma Descoberta de Gás Natural, o Período
de Pesquisa não se extinguirá, relativamente à Área de Descoberta a que
aquela Descoberta se refere, enquanto perdurar o referido Período de
Avaliação Comercial.

Nos casos em que o programa de trabalhos da Concessionária tenha sido
atrasado, por razões fora do seu controlo razoável, devido a incapacidade de
assegurar equipamento adequado necessário para a condução de
Operações Petrolíferas (incluindo mas não se limitando a, barcos de
perfuração, barcaças de perfuração e barcos de sísmica), a Concessionária
deve informar o MIREM e, nos casos em que seja necessário para a
Concessionária completar os trabalhos de Pesquisa obrigatórios submeter
um pedido de extensão devidamente fundamentado do período de extensão
necessário para completar os referidos trabalhos de pesquisa. A entidade
competente deverá sem atrasos infundados considerar e responder a tal

pedido se, e em caso de recusa, apresentar os fundamentos de tal recusa de
extensão.

Quando, antes do termo do último Período de Pesquisa, a Concessionária não
tenha notificado ao MIREM uma Declaração de Comercialidade, os seus direitos
e obrigações na Área do Contrato ou ao abrigo deste Contrato cessarão no final
desse período, salvo conforme estiver expressamente estipulado neste Contrato.

Quando, durante o Período de Pesquisa relevante, a Concessionária tenha

notificado ao MIREM uma Declaração de Comercialidade, os seus direitos e

3.9

obrigações ao abrigo deste Contrato subsistirão, relativamente à Área de
Desenvolvimento e Produção a que a referida notificação respeitar, para além do

termo do Período de Pesquisa e enquanto durar o Período de Desenvolvimento e
Produção para essa Área de Desenvolvimento e Produção.

Um Período de Desenvolvimento e Produção terá início, relativamente a cada
Área de Desenvolvimento e Produção, na data em que seja aprovado o Plano de
Desenvolvimento para essa Área de Desenvolvimento e Produção nos termos da
lei aplicável, e a Concessionária tenha sido notificada para esse efeito, período
esse que, a menos que o presente Contrato cesse antes de acordo com os seus
termos ou da lei aplicável, no que respeita à Área de Desenvolvimento e
Produção a que essa notificação se refere, subsistirá por um Período de
Desenvolvimento e Produção de 25 (vinte e cinco) anos, e pelos períodos
adicionais que venham a ser necessários para efeitos da aplicação do artigo 25.4.

41

4.2

Artigo 4

Obrigações de Trabalho durante o Período de Pesquisa

A Concessionária, no cumprimento das suas obrigações de realização das
Operações de Pesquisa, deverá executar o trabalho estipulado neste Contrato,
salvo se de outra forma estabelecido, ou pagar ao Governo quantias não
inferiores às fixadas neste artigo. Quando a Concessionária for constituída por
mais do que uma Pessoa, as obrigações de trabalho de Pesquisa previstas neste
artigo serão executadas colectivamente pela Concessionária.

Durante o Período de Pesquisa inicial de 36 (trinta e seis) meses, a
Concessionária conduzirá o seguinte programa de trabalhos de Pesquisa:

a) adquirir duzentos e cinquenta quilómetros (250 km) de dados sísmicos
bidimensionais (2D) e, (b) ou (c);

b) perfurar um (1) Poço de Pesquisa à profundidade de 3505 metros ou a uma

profudindade suficiente para penetrar o topo do Cretácico, sendo o que ocorrer
primeiro; ou

c) (i) re-entrar e testar para DST o Poço Mocimboa nº. 1 existente e, em caso de
sucesso, completar e testar o referido poço para produção e, em caso de
sucesso, após aprovação atempada de um Plano de Desenvolvimento,
perfurar um (1) Poço de Desenvolvimento; ou

(ii) caso o teste para DST não tenha sucesso ou o Poço Mocimboa nº. 1 não
seja completo e testado para produção, então perfurar um (1) Poço de
Pesquisa a uma profundidade de 3505 metros ou a uma profundidade
suficiente para penetrar o topo do Cretácico, conforme o que ocorrer primeiro.

Na eventualidade de incumprimento de qualquer parte das obrigações de trabalho de
Pesquisa definidas neste artigo, e salvo no caso das excepções previstas neste Artigo e

da maneira descrita neste artigo, o montante máximo de qualquer garantia a ser

providenciada ou o montante máximo a ser pago pela Concessionária ao Governo
(doravante designado por “Despesas Mínimas”) para este Período de Pesquisa será de
USD 20,000,000 (vinte milhões de dólares dos Estados Unidos da América).

4.3 No caso de se seguir para um segundo Período de Pesquisa nos termos do artigo
3.5, durante este segundo Período de Pesquisa de 36 (trinta e seis) meses, a
Concessionária conduzirá o seguinte programa de trabalhos de pesquisa:

a) adquirir cem (100 Km?) quilómetros quadrados de sísmicos tridimensionais
(3D), e

b) perfurar um (1) Poço de Pesquisa à profundidade de 3505 metros ou a uma
profundidade suficiente para penetrar o topo do Cretácico, conforme o que
ocorrer primeiro.

Na eventualidade de incumprimento de qualquer parte da obrigação de trabalho de
Pesquisa definida neste artigo e nos termos aqui descritos, e salvo no caso das
excepções previstas neste artigo, o montante máximo de qualquer garantia a ser
providenciada ou o montante máximo a ser pago pela Concessionária para o Governo,
como Despesas Mínimas, para este Período de Pesquisa será de USD 21,500,000 (vinte
e um milhões e quinhentos mil dólares dos Estados Unidos da América).

4.4 — Durante um terceiro Período de Pesquisa subsequente de 24 (vinte e quatro)
meses, a Concessionária irá conduzir o seguinte trabalho de Pesquisa:

a) perfurar um (1) Poço de Pesquisa a uma profundidade de 3505 metros ou a
uma profundidade suficiente para penetrar o topo do Cretácico, conforme o
que ocorrer primeiro.

Na eventualidade de incumprimento de qualquer parte da obrigação de trabalho de
Pesquisa definida neste artigo e nos termos aqui descritos, e salvo no caso das
excepções previstas neste artigo, o montante máximo de qualquer garantia a ser
providenciada ou o montante máximo a ser pago pela Concessionária para o Governo,
como Despesas Mínimas, para este Período de Pesquisa será de USD 16,000,000
(dezasseis milhões de dólares dos Estados Unidos da América).

4.5 Se um poço que faça parte do programa de trabalhos de Pesquisa previsto nos
artigos 4.2, 4.3 e 4.4 for abandonado por qualquer motivo para além dos
especificados no artigo 4.6 infra antes de se atingirem os objectivos definidos
para esse poço, a Concessionária perfurará um poço substituto. Nesse caso, o
Período de Pesquisa em causa será prorrogado por um período de tempo

13

4.6

4.7

48

razoável, com o qual o MIREM concorde, para permitir a perfuração e avaliação
do poço substituto.

Salvo se de outro modo for aprovado pelo MIREM, qualquer poço que faça parte
do programa de trabalhos de Pesquisa previsto nos artigos 4.2, 4.3 e 4.4 será

perfurado até à profundidade definida nesses artigos, a menos que, antes de
atingir tal profundidade:

a) a continuação da perfuração represente um perigo óbvio, na opinião razoável
da Concessionária, devido, designadamente mas sem a isso se limitar, à
existência de pressão anormal ou perdas excessivas de lama de perfuração;

b) sejam encontradas formações impenetráveis;

c) sejam encontradas formações contendo Petróleo que necessitem de
protecção, impedindo por isso que as profundidades programadas sejam
alcançadas; ou

d) o MIREM acorde em pôr termo às operações de perfuração.

Em circunstâncias em que à Concessionária é permitido perfurar qualquer poço
nos termos do artigo 4.6 a uma profundidade inferior a indicada nos artigos 4.2,
4.3 ou 4.4, considerar-se-á que a Concessionária cumpriu todas as suas
obrigações no que respeita ao poço em causa.

Durante a perfuração de Poços de Pesquisa nos termos do presente Contrato, a
Concessionária, nos termos da legislação aplicável, manterá o MIREM informado
do progresso de cada poço, e deverá:

a) tão cedo quanto razoavelmente possível, dar a conhecer ao MIREM as suas
propostas para testes;

b) testar horizontes potencialmente produtivos em termos comerciais na
opinião da Concessionária após consulta ao MIREM, dentro da Área do
Contrato indicados através de diagrafias de cabos de aço (“wireline
logging”) ou por outros meios de avaliação de formaçõ

14

4.9

440

c) proceder prontamente a uma avaliação técnica dos resultados dos referidos
testes e de todos os outros dados de subsolo relevantes, e apresentá-la ao
MIREM assim que estiver concluída.

As obrigações de Despesas Mínimas estabelecidas nos artigos 4.2, 4.3 e 4.4 não
serão satisfeitas, em relação a qualquer período, a não ser que o total de
Despesas Imputáveis para esse período seja igual ou exceda o montante das
Despesas Mínimas para o mesmo período; contanto que, se no final de qualquer
Período de Pesquisa o programa de trabalhos para esse período tiver sido
concluído de forma que razoavelmente satisfaça o MIREM, as despesas
incorridas pela Concessionária durante esse período serão consideradas como
tendo igualado ou excedido as Despesas Mínimas para esse período
especificadas nos artigos 4.2, 4.3 ou 4.4.

a) Garantia das Despesas Mínimas

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, cada Pessoa que constitui a Concessionária deverá, no prazo
máximo de 30 (trinta) dias após a Data Efectiva e, no caso de prorrogação do
presente Contrato nos termos do artigo 3.5, no primeiro dia de cada período de
prorrogação, prestar uma garantia bancária incondicional e irrevogável de forma
substancialmente idêntica ao modelo constante do Anexo “D”, relativa à sua
porção do Interesse Participativo bem como da porção correspondente ao
Financiamento das Despesas Mínimas para o Período de Pesquisa inicial ou,
conforme o caso, as obrigações de Despesas Mínimas para o segundo Período
de Pesquisa, conforme possam ter sido reduzidas nos termos do artigo 4.11.
Para efeitos desta alínea a) do artigo 4.10, quando uma Pessoa que constitui a
Concessionária se obrigou a financiar pagamentos relativos a Despesas Mínimas
que, de outra forma, seriam devidos por outra Pessoa que constitui a
Concessionária, considerar-se-á que a parte das Despesas Mínimas da Pessoa
que constitui a Concessionária que assim se obrigou inclui a parte de Despesas
Mínimas pela qual a outra Pessoa que constitui a Concessionária seria
responsável se tal obrigação não tivesse sido assumida.

b) Garantia da Empresa-Mãe

411

4.12

Executio

Sem prejuízo da responsabilidade solidária das Pessoas que constituem a
Concessionária, o Operador deverá, no prazo máximo de 30 (trinta) dias após a
aprovação do Plano de Desenvolvimento, fornecer uma garantia incondicional e
irrevogável da empresa-mãe prestada por uma entidade aceitável para o MIREM,
com conteúdo substancialmente idêntico ao modelo constante do Anexo “E”,
relativa a todas as suas obrigações nos termos deste Contrato que estejam fora
do âmbito da garantia das Despesas Mínimas.

O montante de qualquer garantia bancária prestada nos termos do artigo 4.10
será reduzido no final de cada trimestre civil no cumprimento das suas obrigações
nos termos dos artigos 4.2, 4.3 e 4.4 conforme descrito a seguir:

(i) Durante o Período de Pesquisa inicial:

e quatro milhões de dólares dos Estados Unidos da América (USD
4.000.000) no cumprimento do disposto no artigo 4.2 (a);

e dezasseis milhões de dólares dos Estados Unidos da América (USD
16.000.000) na conclusão do disposto no artigo 4.2 (b).

(ii)Durante o segundo Período de Pesquisa:

e cinco milhões e quinhentos mil dólares dos Estados Unidos da
América (USD 5.500.000) no cumprimento do disposto no artigo 4.3
(a);

e dezasseis milhões de dólares dos Estados Unidos da América (USD
16.000.000) na conclusão de cada Poço perfurado de acordo com o
disposto no artigo 4.3 (b),

(iii) Durante o terceiro Período de Pesquisa:

e dezasseis milhões de dólares dos Estados Unidos da América (USD
16.000.000) na conclusão do artigo 4.4 (a).

Se, no termo do Período de Pesquisa inicial ou de qualquerPeríodo de Pesquisa
subsequente, as Despesas Imputáveis incorridas pela Concessionária nesse
período não igualarem ou excederem, nos termos dos artigos 4.2, 4.3 e 4.4, ou

se considerarem como tendo igualado ou excedido as as Mínimas para o

16

413

414

415

4.16

mesmo período, o MIREM notificará a Concessionária e, a não ser que o
montante total do remanescente não despendido seja pago pela Concessionária
no prazo de 30 (trinta) dias após tal notificação, terá o direito de accionar a

referida garantia para pagamento, ao abrigo da mesma, do montante total
remanescente ao MIREM.

No caso de o número de Poços de Pesquisa perfurados pela Concessionária e/ou
e a quantidade de dados sísmicos adquiridos durante qualquer Período de
Pesquisa exceder o número de poços e/ou de dados sísmicos previstos no
programa de trabalhos para esse período, conforme estabelecido nos artigos 4.2,
4.3 e 4.4, o número de Poços de Pesquisa adicionais perfurados e/ou dados
sísmicos adquiridos pela Concessionária durante tal Período de Pesquisa poderá
ser transportado e considerado como trabalho empreendido pela Concessionária
em cumprimento das suas obrigações de perfuração de Poços de Pesquisa e/ou
adquirir dados sismicos durante o período seguinte; desde que, contudo, se em
virtude do disposto neste artigo, as obrigações de trabalho da Concessionária
para qualquer período, conforme especificado nos artigos 4.2, 4.3 e 4.4, tiverem
sido por ela integralmente cumpridas antes desse período começar, a
Concessionária, após consulta com o MIREM, adoptará um programa de
trabalhos para esse período de forma a assegurar a continuidade de estudos de
possíveis Operações Petrolíferas na Área do Contrato, ou em relação com esta,
durante o remanescente do Período de Pesquisa.

Para além do previsto nesses artigos, nada nos artigos 4.12 ou 4.13 será lido ou
interpretado no sentido de extinguir, adiar ou alterar qualquer obrigação da
Concessionária de realizar levantamentos sísmicos ou de perfurar Poços de
Pesquisa nos termos deste artigo.

Nem os Poços de Avaliação nem os levantamentos sísmicos realizados nos
termos de um Programa de Avaliação elaborado nos termos do artigo 6.2, nem
as despesas incorridas pela Concessionária durante a realização desse
Programa de Avaliação, serão considerados como constituindo cumprimento,

integral ou parcial, das obrigações de Despesas Mínimas estabelecidas nos
artigos 4.2,4.3e 4.4.

No prazo de 60 (sessenta) dias a contar da Data Efectiva e, daí em diante,
enquanto decorra um Período de Pesquisa, a Concessionária, com uma

Pd io

447

418

Exscution copy 18

antecedência não inferior a 90 (noventa) dias em relação ao final de cada ano
civil, ou noutros prazos que venham a ser aprovados previamente pelo MIREM,
elaborará com razoável pormenor e apresentará ao MIREM um programa e um
orçamento de trabalhos de Pesquisa para a restante parte do ano civil ou para o
ano civil seguinte, e uma proposta de estrutura organizativa da Concessionária
para a realização de Operações de Pesquisa na Área do Contrato.

Os referidos programa de orçamento e de trabalhos de Pesquisa elaborados pela
Concessionária serão consistentes com as obrigações nos termos deste artigo e
estabelecerão as Operações de Pesquisa que a Concessionária se propõe
executar durante a restante parte do ano civil ou, no caso de programas e
orçamentos para anos subsequentes, durante o ano civil seguinte. A
Concessionária considerará quaisquer recomendações apresentadas pelo
MIREM relacionadas com o programa e o orçamento e, após efectuar as
alterações aos mesmos que a Concessionária entenda adequadas, apresentará o

programa e o orçamento de trabalhos de pesquisa ao MIREM para fins
informativos.

A Concessionária pode, em qualquer momento, alterar o programa e o orçamento
de trabalhos de Pesquisa apresentados nos termos do artigo 4.16, contanto que
o programa e o orçamento de trabalhos de Pesquisa alterados sejam:

a) elaborados com razoável pormenor e apresentados ao MIREM, cujas

recomendações relativas aos mesmos deverão ser consideradas pela
Concessionária; e

b) consistentes com as obrigações da Concessionária nos termos deste artigo; e
c) apresentados ao MIREM para fins informativos, após a Concessionária ter

procedido às alterações que tenha considerado apropriadas após ter tido em
consideração quaisquer recomendações formuladas pelo MIREM.

Artigo 5
Condução das Operações Petrolíferas

5.1 A Concessionária executará as Operações Petrolíferas na Área do Contrato:

a) com diligência e de acordo com as Boas Práticas relativas a Campos
Petrolíferos;

b) sujeito à todas as leis aplicáveis, especificamente à Lei dos Petróleos e o
Regulamento da Lei dos Petróleos;

c) de harmonia com os padrões ambientais e de segurança geralmente aceites
na indústria petrolífera internacional e aplicáveis em cada momento em
circunstâncias similares;

d) relativamente a qualquer Área de Desenvolvimento e Produção, com
observância do Plano de Desenvolvimento para essa Área de
Desenvolvimento e Produção.

5.2 Nos casos em que a Concessionária seja constituída por mais do que uma
Pessoa, qualquer obrigação da Concessionária nos termos do presente Contrato
será uma obrigação solidária das Pessoas que constituem a Concessionária,

salvo as seguintes, que constituirão obrigações individuais de cada uma dessas
Pessoas:

a) a obrigação de pagar Imposto Sobre o Rendimento das Pessoas Colectivas

ou qualquer outro imposto liquidado e que incida sobre lucros ou rendimentos
líquidos;

b) a obrigação de observar as determinações relativas a confidencialidade
estabelecidas no artigo 23, salvo em relação à sua aplicação a todos os

actos praticados ou a praticar pelo Operador no exercício das suas funções;
e

c) a obrigação de observar as determinações de natureza cambial
estabelecidas ou referidas no artigo 26, salvo em relação à sua aplicação a

19

5.3

5.4

todos os actos praticados ou a praticar pelo Operador no exercício das suas
funções.

A ARTUMAS será o Operador. Nenhumã mudança de Operador produzirá efeitos
a não ser que tenha sido aprovada por escrito pelo MIREM.

Durante a vigência do presente Contrato, a Concessionária, ou quando esta for
constituída por mais do que uma Pessoa, o Operador, deverá assegurar que
possui um director geral ou outro representante nomeado, o qual residirá na
República de Moçambique ou em outro país, conforme o que for mutuamente
acordado entre todas as Partes. A Concessionária ou, conforme o caso, o
Operador, nomeará o director geral ou outro representante, devendo notificar o
MIREM da identidade da pessoa nomeada no prazo de 120 (cento e vinte) dias
após a Data Efectiva. Se, por qualquer razão, a pessoa nomeada deixar de ser
director geral, a Concessionária ou, conforme o caso, o Operador, deverá, o mais

cedo que lhe for possível, nomear um substituto aceitável para o MIREM e
notificar o MIREM da identidade do substituto.

61.

6.2

6.3

6.4

Execution e

Artigo 6

Descoberta Comercial e Desenvolvimento

Quando, no decurso das Operações Petrolíferas, for realizada uma Descoberta
de Petróleo na Área do Contrato, a Concessionária notificará o MIREM, o mais
cedo que lhe for razoavelmente possível, se em sua opinião a referida Descoberta
tem ou não potencial interesse comercial.

No caso de uma Descoberta de potencial interesse comercial, a Concessionária
elaborará prontamente um Programa de Avaliação e, após consulta ao MIREM,
iniciará a implementação desse Programa de Avaliação, devendo submeter um
relatório das actividades de avaliação ao MIREM no prazo de cinco (5) meses a
contar da data da conclusão do referido Programa de Avaliação.

A Concessionária submeterá à consideração e aprovação do Governo um Plano
de Desenvolvimento relativo a uma proposta de Área de Desenvolvimento e
Produção para a Descoberta, por forma a incluir numa única área, na medida em
que os limites da Área do Contrato o permitam, toda a área do Jazigo ou Jazigos
Petrolíferos relativamente ao qual haja sido feita uma Declaração de
Comercialidade. O MIREM deverá considerar sem atrasos infundados o Plano de
Desenvolvimento proposto submetido pela Concessionária. Se o MIREM não for
capaz de completar as consultas com as autoridades relevantes dentro de doze
(12) meses contados a partir da recepção da proposta de Plano de
Desenvolvimento submetido pela Concessionária para aprovação, o MIREM
notificará a Concessionária e deverá, se possível, indicar quando se espera que o
processo de consulta seja concluído.

Se a Produção Comercial de uma Descoberta não tiver começado no prazo de 5
(cinco) anos para Petróleo Bruto e 7 (sete) para Gás Natural não Associado, ou
noutro prazo mais longo especificado num Plano de Desenvolvimento aprovado, a
contar da data em que o Plano de Desenvolvimento seja aprovado, os direitos e
obrigações da Concessionária sobre a Área de Desenvolvimento e Produção a
que a Descoberta se refere extinguir-se-ão, como se a referida área tivesse sido
objecto de renúncia nos termos do artigo 29. O referido prazo poderá ser
prorrogado:

a)

b)

e)

nos casos em que a Concessionária tenha iniciado imediatamente a
implementação do Plano de Desenvolvimento após a respectiva aprovação e
tenha continuado a implementar o Plano de Desenvolvimento de forma
diligente, mas no termo do prazo de 4 (quatro) anos, ou de um prazo mais
longo especificado no Plano de Desenvolvimento aprovado, não tenha ainda
iniciado a Produção Comercial; ou

pelo período de tempo em que o início da Produção Comercial tenha sido
retardado por falta de alguma aprovação ou autorização necessária, a obter
do Governo ou de qualquer organismo estatal, depois de iniciada a
implementação do Plano de Desenvolvimento e antes do início da Produção
Comercial, desde que tal início tardio não seja imputável a actos ou omissões

que se enquadrem, segundo critérios de razoabilidade, no controlo da
Concessionária; ou

por qualquer período que seja necessário para efeitos da aplicação do artigo
25.4.

74

7.2

Artigo 7
Abandono de Áreas

Nos casos em que, mediante solicitação da Concessionária nos termos da alínea
a) do artigo 3.5, o Período de Pesquisa for prorrogado no final do Período de
Pesquisa inicial, a Concessionária renunciará aos seus direitos:

a) no início do segundo Período de Pesquisa de 36 (trinta e seis) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e
Produção ou numa Área de Descoberta, não exceda 90% (noventa por
cento) da Área do Contrato na Data Efectiva;

b) no início do terceiro Período de Pesquisa de 24 (vinte e quatro) meses,
relativamente a uma parte da Área do Contrato, de forma a que a área retida,
com exclusão da já compreendida numa Área de Desenvolvimento e
Produção ou numa Área de Descoberta, não exceda 80% (oitenta por cento)
da Área do Contrato na Data Efectiva, conforme reduzida no ponto a) acima;

c) no final do terceiro Período de Pesquisa, relativamente à parte restante da
Área do Contrato, exceptuando as Áreas de Desenvolvimento e Produção ou
qualquer área relativamente à qual o Período de Pesquisa haja sido
novamente prorrogado nos termos das alíneas c) e d) do artigo 3.5.

Para efeitos deste artigo, uma Área de Descoberta deverá incluir todas as

estruturas geológicas na Área do Contrato delineada pelo Concessionário, mas

não incluirá nenhuma área referente a uma Descoberta relativamente à qual:

a) a Concessionária haja notificado o MIREM de que a Descoberta não é
considerada como sendo de potencial interesse comercial, não é comercial,

ou tenha deixado de ser considerada como comercial.

b) haja sido previamente delimitada uma Área de Desenvolvimento e Produção.

23

81

8.2.

8.3

8.4

Execution copy 24

Artigo 8

Registos e Relatórios

Durante a vigência deste Contrato, a Concessionária deverá elaborar e manter
registos fidedignos e actualizados das suas operações na Área do Contrato. A
Concessionária deverá igualmente fornecer ao MIREM, quando este
razoavelmente o exija, informações, dados e relatórios disponíveis relativos às
Operações Petrolíferas, bem como avaliações e interpretações relativas às
Operações Petrolíferas.

Serão apresentados ao MIREM diagrafias de poços, mapas, bandas magnéticas,
amostras de testemunhos e de detritos de perfuração e outras informações de
natureza geológica e geofísica obtidas pela Concessionária no decurso da
execução das Operações Petrolíferas, os quais, salvo conforme disposto no
artigo 8.3 ou autorizado ao abrigo do artigo 23, não poderão ser publicados,
reproduzidos ou de outra forma tratados sem o consentimento do MIREM.

A Concessionária poderá reter, para seu próprio uso, cópias do material que
constitua Documentação, com a aprovação do MIREM, e reter material original
que constitua Documentação; contanto que tenham sido fornecidas ao MIREM
amostras equivalentes, em dimensão e qualidade, ou cópias, quando se trate de
material susceptível de reprodução. A Concessionária poderá exportar livremente
amostras ou outros materiais originais que constituam Documentação para
processamento, ou para exames ou análises laboratoriais; contanto que tenham
sido previamente entregues ao MIREM amostras equivalentes, em dimensão e
qualidade, ou cópias de qualidade equivalente quando se trate de material
susceptível de reprodução.

A Concessionária deverá manter o MIREM permanentemente informado sobre
todos os desenvolvimentos mais relevantes ocorridos no decurso das Operações

Petrolíferas e, sem prejuízo do princípio geral acima exposto, a Concessionária
deverá:

a) elaborar e apresentar ao MIREM, no prazo de 45 (quarenta e cinco) dias a
contar do final de cada trimestre civil, um relatório sobre o progresso dos
trabalhos contendo uma descrição narrativa das actividades desenvolvidas no

b)

âmbito do presente Contrato durante esse trimestre, acompanhado de

diagramas e mapas representando os locais onde os trabalhos descritos
tiverem sido realizados; e

elaborar e apresentar ao MIREM, no prazo de 4 (quatro) meses a contar do
final de cada ano civil, um relatório anual sintetizando e, onde for necessário,
revendo e desenvolvendo os relatórios trimestrais sobre o progresso dos
trabalhos apresentados com referência a esse ano civil.

as

94

9.2

9.3

9.4

Artigo 9
Recuperação de Custos e Direito à Produção

A Concessionária suportará e pagará todos os custos em que incorra na
execução das Operações Petrolíferas em que a Concessionária participe,
recuperando esses custos, na medida do permitido pelo disposto neste Contrato
incluindo o Anexo “C” deste Contrato (doravante “Custos Recuperáveis”), e será
remunerada exclusivamente pela atribuição à Concessionária da titularidade
sobre quantidades de Petróleo nos termos previstos no presente Contrato.

As disposições relativas à recuperação de custos e ao direito a lucro constantes
deste artigo serão aplicáveis ao Petróleo de modo a que o Governo e a
Concessionária tenham direito, em quotas participativas indivisas, ao Petróleo
disponível para venda pela Concessionária em qualquer período determinado. A
menos que o Governo determine de outro modo, a venda desse Petróleo deverá
ser efectuada numa base conjunta pela Concessionária e esta deterá esses
direitos em proporções indivisas iguais às proporções de Petróleo Disponível a
que cada Parte tinha direito durante esse período. Tais determinações do
Governo não deverão afectar os volumes de Petróleo sujeitos a contrato. Em
conformidade, as receitas da venda de Petróleo, efectuada de forma conjunta em
qualquer período determinado, serão divididas entre o Governo e a
Concessionária nas proporções do seu direito indiviso ao Petróleo vendido.

Da quantidade total de Petróleo Produzido, a Concessionária poderá retirar uma
parte da mesma necessária para satisfazer a sua obrigação de pagamento do
Imposto sobre a Produção do Petróleo. O saldo de Petróleo remanescente após a
referida parcela ter sido retirada é doravante designado por “Petróleo Disponível”.

a) Para efeitos de cálculo do Factor R, o Petróleo Disponível e o Petróleo de
Custo devem ser calculados tendo em conta toda a Área do Contrato.

b) Na medida em que a lei aplicável e este Contrato o permitam, todos os
custos incorridos pela Concessionária relativamente às Operações
Petrolíferas serão recuperados a partir do Petróleo Disponível, conforme
disponível no Ponto de Entrega.

26

c)

Adicionalmente e no caso de o Governo e/ou a Concessionária optarem por
receber o Petróleo Lucro em espécie, a Concessionária deverá, para efeitos

contabilísticos e de elaboração de relatórios, registar separadamente o
Petróleo de Custo:

i) relativamente a cada Área de Desenvolvimento e Produção, e

ii) sob a forma líquida e gasosa, e proporcionalmente aos volumes de
Petróleo Produzido.

O Condensado será tomado sob a forma líquida ou gasosa, consoante as suas
características no Ponto de Entrega.

9.5 Em cada ano civil, a totalidade dos Custos Recuperáveis incorridos pela
Concessionária relativamente às Operações Petrolíferas na Área do Contrato,
limitar-se-á a setenta e cinco por cento (75%) do Petróleo Disponível.

9.6 O Petróleo de Custo para qualquer trimestre civil, calculado da forma acima
enunciada, será aumentado:

a)

b)

o)

pelo montante de quaisquer contribuições feitas pela Concessionária para o
Fundo de Desmobilização durante o trimestre em causa; e

pelos custos incorridos pela Concessionária durante tal trimestre para
implementar um Plano de Desmobilização aprovado, elaborado nos termos
da legislação aplicável e do disposto no artigo 15, salvo na medida em que
esses custos tenham sido financiados através de levantamentos do Fundo de
Desmobilização; e

desde que em caso algum o Petróleo de Custo exceda o Petróleo Disponível.

9.7 | Os custos, na medida do permitido pelo disposto no Anexo “C” deste Contrato, e
sem prejuízo do disposto no artigo 9.9, serão recuperados a partir do Petróleo de
Custo:

Exscution copy

a)relativamente ao montante das Despesas de Investimento em
Desenvolvimento e Produção estipulado no Anexo “C” deste Contrat:

EA

incorridas em cada ano civil, pela recuperação desse montante à taxa
máxima de 25% (vinte e cinco por cento) por ano, numa base de amortização
de quotas constantes, com início no ano em que esse montante seja

incorrido ou no ano civil em que se inicie a Produção Comercial, consoante o
ano mais tardio;

b) relativamente aos custos imputáveis à Pesquisa, conforme se estipula no
Anexo “C” deste Contrato (doravante designados por “Custos de Pesquisa”),
pela recuperação do montante total no ano civil em que estes sejam
incorridos ou no ano civil em que se inicie a Produção Comercial, consoante
o ano mais tardio; e

c) relativamente aos custos operacionais imputáveis às Operações Petrolíferas,
estipulados como Custos Operacionais no Anexo “C” deste Contrato
(doravante designados por “Custos Operacionais”) (incluindo quaisquer
contribuições para o Fundo de Desmobilização nos termos da legislação
aplicável e do disposto no artigo 15, e incluindo quaisquer custos incorridos
pela Concessionária para implementar um Plano de Desmobilização
aprovado, elaborado nos termos do disposto na legislação aplicável, salvo na
medida em que, em qualquer dos casos, tais custos tenham sido financiados
através de levantamentos do Fundo de Desmobilização), pela recuperação
do montante total no ano civil em que estes tenham sido incorridos.

9.8 Na medida em que os Custos Recuperáveis excedam, num qualquer ano civil, O
valor do Petróleo de Custo disponível nesse mesmo ano, o excedente não
recuperado será transportado para recuperação nos anos civis subsequentes.

9.9 A quantidade de Petróleo de Custo a que a Concessionária tem direito num
qualquer ano civil será estabelecida com base no valor do Petróleo Produzido

durante esse ano civil, determinado de acordo com o artigo 10.

9.10 O Petróleo-Lucro será partilhado entre o Governo e a Concessionária de acordo
com uma escala variável em função do valor do Factor R, em que:

a) FactorR= (Entradas em Caixa Acumuladas) n

(Despesas de Investimento Acumuladas) n

28

b) Entradas em Caixa Acumuladas n=
Entradas em Caixa Acumuladas (n-1)
+ Quota-parte de Petróleo-Lucro da Concessionária n
+ Petróleo de Custo da Concessionária n
- Custos Operacionais n

- Imposto Sobre o Rendimento das Pessoas Colectivas Liquidado n

c) Despesas de Investimento Acumuladas n =
Despesas de Investimento Acumuladas (n-1)
+ Custos de Pesquisa n

+ Despesas de Investimento em Desenvolvimento e Produção n

Onde:

néo ano civil actual; e (n-1) é o ano civil anterior;

Petróleo de Custo da Concessionária é o montante de Custos Recuperáveis
efectivamente recuperado;

Imposto Sobre o Rendimento da Pessoas Colectivas liquidado é a obrigação
de imposto sobre o rendimento da Concessionária calculada nos termos da
legislação fiscal aplicável e do artigo 11.

Para efeitos de cálculo do Factor R, o primeiro ano civil (n=1) será o ano em que
ocorrer a Data Efectiva. Quaisquer Despesas de Investimento incorridas antes da
Data Efectiva não serão consideradas, para efeitos de cálculo do Factor R, como
tendo sido incorridas durante o ano da Data Efectiva.

O Factor R será calculado no último dia de cada ano civil e o rácio aplicável
determinará a partilha do Petróleo-Lucro durante todo o ano civil seguinte.

29

A escala para o Petróleo-Lucro é a seguinte:

Factor R Quota-parte do | Quota-parte da

Governo Concessionária
Inferior a um 10% 90 %
Igual ou superior a um e inferior a dois WO % 80%
Igual ou superior a dois e inferior a três 30 % 70%
Igual ou superior a três e inferior a quatro 40% 60%
Igual ou superior a quatro 50 % 50 %

911 a)

b)

No caso de ocorrer uma violação da garantia a que se refere a artigo 11.6
ou, após a Data Efectiva, se verificar uma alteração legislativa na República
de Moçambique do género referido no artigo 11 e, em consequência, as
Partes se reunam para acordar as alterações a efectuar a este Contrato,
então, durante o período compreendido entre a data do início da vigência da
alteração legislativa e a data em que seja alcançado um acordo entre as
Partes nos termos do disposto no artigo 11, a quota-parte de Petróleo-Lucro
a que a Concessionária e o Governo teriam de outra forma direito será
ajustada de forma a que as receitas líquidas provenientes das Operações
Petrolíferas a receber pela Concessionária sejam iguais às que ela receberia
se não tivesse ocorrido tal alteração legislativa.

Quando as Partes tiverem chegado a acordo quanto às alterações a efectuar
a este Contrato nos termos do artigo 11, este Contrato será considerado
como alterado na medida do que for necessário para dar efeito àquele
acordo de harmonia com os seus termos.

9.12 Os cálculos do Petróleo Custo e do Petróleo-Lucro da Concessionária serão

efectuados para cada ano civil numa base cumulativa. Na medida em que as
quantidades e despesas reais não sejam conhecidas, serão utilizadas estimativas
provisórias baseadas no programa de trabalhos e orçamentos operacionais e de
investimento aprovados. Até ao momento em que seja determinado o valor do

Exscution copy

30

Petróleo imputável a um ano, os cálculos basear-se-ão no valor desse Petróleo
durante o ano precedente e, na ausência desse valor, no valor acordado entre o
MIREM e a Concessionária. Far-se-ão ajustamentos durante o ano seguinte com

base nos valores reais das quantidades de Petróleo, preços e despesas relativos
atalano.

9.13 Qualquer Pessoa que constitua a Concessionária, à excepção da ENH ou um
Cessionário Autorizado, deve pagar todos os custos devidamente incorridos de
acordo com este Contrato relativamente ao Interesse Participativo do Estado
(doravante designado por “Financiamento”), sujeito às seguintes condições:

a) Caso um terceiro que não seja uma entidade detentora de um Interesse
Participativo do Estado ou um Cessionário Autorizado adquira um Interesse
Participativo no Contrato de qualquer pessoa constituindo a Concessionária,

esse terceiro será obrigado a assumir uma parte proporcional do
Financiamento.

b) Um Interesse Participativo do Estado integralmente ou parcialmente
transferido para uma Cessionário não Autorizada, só se torna efectivo desde
que todos os montantes devidos relativos ao interesse transferido e ainda
não reembolsado a Concessionária e sujeito a Financiamento tenham sido
pagos pela Cessionário não Autorizado à Concessionária proporcionalmente
ao seu Interesse Participativo. A porção de qualquer Financiamento futuro a
ser pago por cada Concessionária sujeito a Financiamento, será calculado de
acordo com a nova composição da Concessionária sujeita a Financiamento.

c) O Financiamento será limitado a todos os custos incorridos pela
Concessionária no cumprimento das suas obrigações nos termos deste
Contrato, até à data, inclusivé, em que tenha sido aprovado o primeiro Plano
de Desenvolvimento.

d

O Financiamento será utilizado exclusivamente para pagamento de custos
devidamente incorridos nos termos deste Contrato referentes ao Interesse
Participativo do Estado. Salvo no caso de transmissão a um Cessionário
Autorizado, a ENH não poderá ceder, directa ou indirectamente, os
benefícios resultantes do Financiamento. Qualquer transmissão de um
Interesse Participativo sujeito ao Financiamento carece do prévio

Execution cony 31

consentimento, por escrito, do MIREM. A expressão “Cessionário Autorizado”
significa, para efeitos deste artigo, o Governo ou uma Pessoa Moçambicana
integralmente detida e controlada pelo Governo.

A partir da data de início da Produção Comercial, a ENH e qualquer entidade
indicada pelo Governo para gerir a quota-parte da Participação do Estado
procederão ao reembolso integral do Financiamento, em dinheiro ou espécie,
às Pessoas (à excepção da ENH ou uma Cessionário Autorizado) que
constituem a Concessionária. Tal reembolso será calculado como, e
efectuado a partir do, Petróleo de Custo da Pessoa que tenha beneficiado do
Financiamento. Todas as quantias resultantes do Financiamento devidas até
à aprovação do primeiro Plano de Desenvolvimento vencem juros calculados
em dólares dos Estados Unidos da América, contados trimestralmente sobre
o capital em dívida, à taxa LIBOR (conforme o estabelecido no artigo 28.7)
acrescida de 1 (um) ponto percentual, a partir da data em que tais custos
foram incorridos pelas Pessoas (à excepção da ENH ou de uma Cessionário
Autorizado) que constituem a Concessionária, até reembolso integral.

32

10.1

10.2

Artigo 10

Determinação do Valor do Petróleo

O valor do Petróleo referido nos artigos 9 e 11 será, na medida em que tal
Petróleo consista em Petróleo Bruto, determinado no final de cada mês civil,
começando no mês civil em que tenha início a Produção Comercial de Petróleo
Bruto. No caso de tal Petróleo consistir em Gás Natural, tal valor será
determinado no final de cada mês civil, começando no mês em que tenha início a
entrega comercial no Ponto de Entrega.

O valor para cada qualidade de exportação individual de Petróleo Bruto será:

a) no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
barril no Ponto de Entrega de cada qualidade de exportação individual de
Petróleo Bruto, apurado por referência aos preços FOB com o significado
definido nos INCOTERMS de 2000, a que esse Petróleo Bruto foi vendido
pela Concessionária durante esse mês civil; ou

b) se a Concessionária vender o Petróleo Bruto a um terceiro em condições
diferentes das condições FOB (conforme definido nos Incoterms de 2000),
para efeitos deste Contrato deverá ser aplicado um preço FOB calculado
sob a forma líquida (“net-back”). O preço FOB calculado sob a forma líquida
(“net-back”) será estabelecido através da dedução ao preço acordado, os
custos reais e directos incorridos pela Concessionária no cumprimento das
obrigações decorrentes dos respectivos contratos de venda a que acresçam
as obrigações inerentes aos termos de um contrato FOB,

c) no caso de vendas a Empresas Afiliadas, o preço que for acordado entre o
MIREM e a Concessionária com base na adição conjunta dos dois factores
seguintes:

i) o preço médio ponderado FOB do mês civil para o Petróleo Bruto de
classificação Brent, ou outra classificação apropriada de Petróleo Bruto
para a produção e para o período em questão. A média ponderada
basear-se-á nos dias de cada mês civil em que um preço de fecho estiver

cotado no relatório de cotações “Platts Oilgram”. Serão ignorados os dias
sem cotações de preços, como os de fins-de-semana e feriados;

ii) um prémio ou desconto sobre o preço do Petróleo Bruto de classificação
Brent, ou qualquer outra classificação apropriada de Petróleo Bruto para a
produção em questão, a determinar por referência à qualidade do Petróleo
Bruto produzido a partir da Área do Contrato e o custo de colocação desse
Petróleo Bruto no mercado.

10.3 Nos casos em que o MIREM e a Concessionária não consigam acordar um preço
nos termos da alínea c) do artigo 10.2, serão adoptados os seguintes

procedimentos por forma a determinar o prémio ou desconto referidos no citado
artigo:

a)

b)

e)

9)

Exscution copy

o MIREM e a Concessionária apresentarão um ao outro as suas avaliações
do prémio ou desconto, juntamente com uma explicação dos factores-chave
considerados na determinação do prémio ou desconto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária estiverem, relativamente um ao outro, compreendidos no
intervalo de 10 US é (dez cêntimos dos Estados Unidos da América) por

barril, será calculada a média para efeitos de fixação do valor final do
Petróleo Bruto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária divergirem em mais de 10 US é (dez cêntimos dos Estados
Unidos da América) por barril, cada um deles apresentará de novo ao outro,

no 3º (terceiro) Dia Útil a contar da primeira troca de informação, um prémio
ou desconto revisto;

se o prémio ou o desconto apresentados separadamente pelo MIREM e pela
Concessionária na segunda troca de informação estiverem compreendidos,
relativamente um ao outro, no intervalo de 10 US é (dez cêntimos dos

Estados Unidos da América) por barril, será calculada a média para efeitos
de fixação do valor final do Petróleo Bruto;

34

e)

se o prémio ou o desconto apresentados na segunda troca de informação
divergirem em mais de 10 US é (dez cêntimos dos Estados Unidos da
América) por barril, a questão será submetida à decisão de um perito único
nos termos do artigo 30.6, o qual estabelecerá um preço com base nos
critérios enunciados na alínea c) do artigo 10.2, mas sempre dentro dos
limites estabelecidos pelas Partes nos termos da alínea d) do artigo 10.3.

10.4 O valor calculado para o Gás Natural produzido a partir dos jazigos da Área do

10.5

Exscutioe

Contrato será:

a)

b)

no caso de vendas a Empresas não-Afiliadas, o preço médio ponderado por
Gigajoule de Gás Natural de especificação comercial no Ponto de Entrega
em que tal Gás Natural tenha sido entregue pela Concessionária durante
esse mês civil, deverá ser o preço médio ponderado por Gigajoule de todo o
restante Gás Natural de especificação comercial entregue durante o mesmo
mês civil proveniente de jazigos sujeitos à jurisdição da República de
Moçambique e a média ponderada de preços disponíveis afixados ou
publicitados para combustíveis alternativos ao Gás Natural para
consumidores industriais de grande dimensão, incluindo geradores eléctricos,
no mercado onde os mesmos tenham sido entregues aos consumidores
finais.

no caso de vendas a Empresas Afiliadas, o preço estipulado na alínea a)
supra para vendas a Empresas não-Afiliadas ou o preço acordado entre o
MIREM e a Concessionária.

No caso de o Governo celebrar com a Concessionária um Contrato comercial de

Compra e Venda de Gás e/ou de Petróleo Bruto para a compra, pelo Governo, de

Petróleo Bruto e/ou de Gás Natural à Concessionária, o preço de tais vendas não

deverá exceder o preço do Petróleo Bruto e/ou do Gás Natural proveniente da

Área do Contrato vendido a Empresas Afiliadas, conforme estabelecido nos

termos deste Artigo 10.

copy

35

Artigo 11

Termos Fiscais e Outros Encargos

11.1 A Concessionária e os seus Subcontratados, salvo na medida em que deles

estejam isentos, estarão sujeitos a toda a legislação aplicável da República de

Moçambique que imponha tributos, direitos aduaneiros, impostos, encargos,

taxas ou contribuições.

11.2 Durante a vigência deste Contrato, a Concessionária e os seus Subcontratados

terão direito a Incentivos Fiscais e Aduaneiros nos termos da Lei n.º 3/2001, de

21 de Fevereiro, conforme previstos no Código de Benefícios Fiscais (CBF),

aprovado pelo Decreto n. º 16/2002, de 27 de Junho. A Concessionária e os seus

Subcontratados estarão isentos dos seguintes impostos, direitos aduaneiros,

tributos, e outros encargos:

Exacution copy

a) direitos aduaneiros relativos à importação de bens destinados a serem

Cc,

d

utilizados nas Operações Petrolíferas, viaturas e outros
aprovisionamentos importados, excluindo viaturas ligeiras para
transporte de passageiros de acordo com a alínea a) do artigo 44 do
CBF;

pagamento de direitos e demais imposições aduaneiras e fiscais
relativos à importação temporária de bens para utilização nas
Operações Petrolíferas, incluindo mas não se limitando a tal como
sondas de perfuração, barcos de sísmica, maquinaria, equipamento,
aeronaves e embarcações de acordo com a alínea b) do artigo 44 do
CBF;

direitos aduaneiros na exportação dos bens a que se refere a alínea
anterior uma vez perdida a sua utilidade para as Operações
Petrolíferas, de acordo com a alínea c) do artigo 44 do CBF;

direitos aduaneiros e outras imposições aduaneiras relativas à

exportação do Petróleo Produzido na República de Moçambique, de
acordo com a alínea d) do artigo 44 do CBF; e

36

e) as importações e exportações referidas nas alíneas anteriores
beneficiarão ainda de isenção do Imposto sobre o Valor Acrescentado
(IVA), conforme disposto no Código do IVA, aprovado pelo Decreto n.º
51/98, de 29 de Setembro, de acordo com a alínea e) do artigo 44 do
CBF.

11.3 O Pessoal Expatriado da Concessionária e dos seus Subcontratados estará
isento, nos termos deste Contrato:

a)

b)

de todo e qualquer imposto que incida sobre ou se relacione com os
rendimentos desse Pessoal Expatriado não residente da Concessionária ou
dos seus Subcontratados ou de qualquer outro imposto de natureza similar
que incida sobre os rendimentos do trabalho de tal Pessoal Expatriado.

direitos aduaneiros e outros encargos devidos na importação de bens
pessoais e domésticos desse Pessoal Expatriado e seus dependentes,
importados para a República de Moçambique tornando-se, contudo, esses
direitos aduaneiros sobre tais bens devidos caso se verifique a sua venda na
República de Moçambique a pessoa que não esteja isenta desses direitos. O
Pessoal Expatriado poderá exportar da República de Moçambique, isentos de
direitos aduaneiros e demais encargos, os referidos bens pessoais e
domésticos por si importados, nos termos previstos na Pauta Aduaneira.

11.4 Para efeitos deste Contrato, a lista de impostos (“Lista de Impostos”) é a
seguinte:

a)

O Imposto sobre o Rendimento das Pessoas Colectivas (IRPC), a liquidar
nos termos do Decreto n.º 21/2002, de 30 de Julho, e suas eventuais
alterações, mas sempre sem prejuízo do disposto nos artigos 9.11, e 11.9,e
a pagar pela Concessionária ou, caso a Concessionária seja constituída por
mais do que uma Pessoa, a pagar por cada uma das Pessoas que
constituem a Concessionária, as quais serão tributadas e colectadas
separadamente. As seguintes disposições aplicar-se-ão ao IRPC incidente

sobre rendimentos provenientes de Operações Petrolíferas no âmbito deste
Contrato:

37

ii)

Para qualquer investimento feito de uma forma contínua, e em relação
a um depósito ou campo onde o investimento tenha sido iniciado antes
do fim do ano de 2010 e que a produção tenha início em data futura,
incidirá uma redução de 25% (vinte e cinco por cento) na taxa do IRPC
do rendimento líquido derivado de tal campo por um período de oito (8)
anos a partir do primeiro ano em que a produção se verifique. Após os
primeiros oito (8) anos calculados a partir do primeiro ano de Produção
Comercial de um tal campo ou depósito e para outros campos em que
a produção começa durante a após o ano 2010, o IRPC será imposto
sobre o rendimento líquido derivado de operações petrolíferas de tais
campos na área do contrato à taxa de trinta e dois por cento (32%) ou à
taxa em vigor na altura na lei aplicável, consoante a que for menor.

Na determinação do rendimento líquido da Concessionária para efeitos
de cálculo de IRPC num dado exercício fiscal ou, se a Concessionária
for constituída por mais do que uma Pessoa, do rendimento líquido de
qualquer das Pessoa que constituam a Concessionária, serão
efectuadas amortizações nos seguintes termos:

aa) Será deduzida a amortização, às taxas abaixo indicadas, com início
no ano em que as despesas foram incorridas ou em que teve início
a Produção Comercial, consoante o que ocorrer mais tarde

- relativamente a despesas em Operações de Pesquisa,
incluindo a perfuração de Poços de Pesquisa e de Avaliação, a
100% (cem por cento);

- relativamente a despesas de investimento em Operações de
Desenvolvimento e Produção, à taxa anual de 25% (vinte e
cinco por cento) dessas despesas, na base de uma
amortização pelo método das quotas constantes;

- relativamente a despesas operacionais, a 100% (cem por
cento).

bb) Em qualquer ano, a Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, qualquer uma das Pessoas

38

que a constitui, poderá optar por diferir a amortização, total ou
parcialmente. Ao exercer o direito de diferimento, a Concessionária
ou, se a Concessionária for constituída por mais de uma Pessoa,
qualquer uma das Pessoas que a constitui, deverá notificar o
departamento competente do Ministério das Finanças, até ao final
do mês de Fevereiro do ano seguinte ao ano em questão, da sua
intenção de diferir a amortização. Em tal notificação, a
Concessionária ou, no caso de a Concessionária ser constituída
por mais de uma Pessoa, qualquer uma das Pessoas que a
constitui, especificará:

- a taxa a que pretende amortizar as despesas em Operações
de Pesquisa ou despesas operacionais durante o ano em

questão, não podendo tal taxa exceder 100% (cem por cento);
e

- a taxa a que pretende amortizar as despesas de investimento
em Operações de Desenvolvimento e Produção durante o ano

em questão, não podendo tal taxa exceder 25% (vinte e cinco
por cento).

A taxa notificada pela Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, por qualquer uma das
Pessoas que a constitui, apenas será aplicável ao ano especificado
na notificação. Nos anos seguintes a amortização será efectuada à
taxa prevista no artigo 11.4, alínea a), subalínea i), aa), salvo se for
efectuada outra notificação escrita nos termos deste artigo.

ii) |. A amortização diferida, consistindo na diferença entre a taxa permitida
e a taxa notificada pela Concessionária ou, se a Concessionária for
constituída por mais de uma Pessoa, por qualquer uma das Pessoas
que a constitui, como sendo a taxa que pretende utilizar no ano em
questão, poderá ser deduzida ao rendimento líquido em qualquer ano
futuro. A Concessionária ou, no caso de a Concessionária ser
constituída por mais de uma Pessoa, qualquer das Pessoas que a
constitui, deverá notificar por escrito o departamento competente do
Ministério das Finanças, até ao final do mês de Fevereiro do ano

Execution copy 39

b)

e)

v)

vi)

vii)

seguinte ao ano em questão, da sua intenção de proceder a essa
amortização diferida durante esse ano.

As despesas com formação profissional de trabalhadores
moçambicanos serão dedutíveis ao rendimento líquido durante os
primeiros 5 (cinco) anos da data do início da produção, até 5% (cinco
por cento) do rendimento colectável para efeitos de cálculo de IRPC, de
acordo com o número 1 do artigo 18 do CBF; contudo, quando a
formação implique o uso de equipamento de tecnologia de ponta, o
valor dedutível para os fins de cálculo do IRPC deverá ser no máximo
de 10 % (dez por cento) do rendimento colectável nos termos do
número 2 do artigo 18 do CBF.

A Concessionária está isenta de imposto de selo relativamente ao acto
de constituição da empresa e a quaisquer alterações ao capital social e
ao pacto social por um período de 5 (cinco) anos a contar do início das
operações, de acordo com o artigo 20 do CBF.

A Concessionária beneficiará de uma redução em 50% da taxa de SISA
na aquisição de imóveis, desde que adquiridos nos primeiros 3 (três)
anos a contar da data de autorização do investimento ou do início das
operações, de acordo com o artigo 21 do CBF.

Para efeitos de cálculo das responsabilidades em sede de IRPC, o
prejuízo sofrido pela Concessionária em qualquer ano poderá ser
transportado para dedução por um período de até 6 (seis) anos após o
ano em que tal prejuízo se verificar.

Direitos aduaneiros e outros encargos e impostos não isentos nos termos
deste artigo 11;

Tributos, encargos, taxas ou contribuições que não sejam discriminatórios e
sejam lançados como contrapartida do fornecimento de serviços ou bens
específicos identificáveis por parte da República de Moçambique ou pela
utilização de instalações propriedade da República de Moçambique ou de
qualquer empresa pública, tais como, mas sem a isso se limitar, água,

electricidade, utilização portuária e serviços ou bens semelhantes;

40

11.5

a)

e)

a)

Execution copy

Impostos, direitos aduaneiros, tributos, encargos, taxas ou contribuições,
desde que sejam lançados ao abrigo de leis de aplicação geral que não
discriminem ou tenham o efeito de discriminar a Concessionária e sejam de
natureza menor. Para efeitos deste artigo, um imposto, direito aduaneiro,
tributo, encargo, taxa ou contribuição não será considerado de natureza
menor se, quer isoladamente, quer em conjunto com qualquer outro imposto,
direito aduaneiro, tributo, encargo, taxa ou contribuição que não caia na
previsão das alíneas a), b) ou c) do artigo 11.5, resultar num encargo que
exceda USD 250.000 (duzentos e cinquenta mil dólares dos Estados Unidos
da América), em qualquer período de 1 (um) ano, ou USD 500.000
(quinhentos mil dólares dos Estados Unidos da América), em qualquer
periodo continuo de 5 (cinco) anos;

Os Subcontratados estrangeiros não-residentes da Concessionária, que
conduzam actividades relacionadas com as Operações Petrolíferas ao abrigo
deste Contrato estão sujeitos a retenção na fonte de imposto à taxa única de
10% (dez por cento) sobre o valor bruto dos pagamentos das suas facturas,
no que respeita ao trabalho ou serviços por eles prestados à Concessionária.
A Concessionária responsável pelo pagamento de tais facturas deverá
calcular o montante de imposto sobre o rendimento devido como IRPC do
Subcontratado nesta base, e deverá reter tal imposto sobre o rendimento dos
pagamentos efectuados ao Subcontratado estrangeiro, devendo ainda pagar
tal imposto retido à entidade competente do Ministério responsável pela
cobrança de impostos na área fiscal da Concessionária por conta do
Subcontratado estrangeiro, de acordo com os prazos estabelecidos na lei;

Os Subcontratados estrangeiros não residentes não ficarão sujeitos nem
serão objecto de retenção de quaisquer outros impostos em relação a
quaisquer pagamentos que lhes sejam efectuados, para além dos previstos
na alínea e) do artigo 11.4.

Nos termos da Lei dos Petróleos e do Decreto n.º 19/04, de 2 de Junho, a
Concessionária deverá entregar ao Governo, em espécie, a título de Imposto

sobre a Produção do Petróleo:

i) uma quantidade correspondente a 5% (cinco por cento) relativamente ao
Gás Natural produzido a partir de depósitos localizados na Área do

41

ii)

iii)

iv)

Contrato situada em terra; uma quantidade correspondente a 8% (oito
por cento) relativamente ao Petróleo Bruto produzido a partir de
depósitos localizados na Área do Contrato situada em terra;

uma quantidade correspondente a 4% (quatro por cento) relativamente
ao Gás Natural produzido a partir de depósitos localizados na Área do
Contrato em águas de profundidade inferior a 100 (cem) metros, e uma
quantidade correspondente a 7% (sete por cento) relativamente ao
Petróleo Bruto produzido a partir de depósitos localizados na Área do
Contrato em águas de profundidade inferior a 100 (cem) metros;

uma quantidade correspondente a 3% (três por cento) relativamente ao
Gás Natural produzido a partir de depósitos localizados na Área do
Contrato em águas de profundidade igual ou superior a 100 (cem)
metros e inferior a 500 (quinhentos) metros, e uma quantidade
correspondente a 5% (cinco por cento) relativamente ao Petróleo Bruto
produzido a partir de depósitos localizados na Área do Contrato em
águas de profundidade igual ou superior a 100 (cem) metros e inferior a
500 (quinhentos) metros;

uma quantidade correspondente a 2% (dois por cento) relativamente ao
Gás Natural produzido a partir de depósitos localizados na Área do
Contrato em águas de profundidade igual ou superior a 500 (quinhentos)
metros, e uma quantidade correspondente a 3% (três por cento)
relativamente ao Petróleo Bruto produzido a partir de depósitos
localizados na Área do Contrato em águas de profundidade igual ou
superior a 500 (quinhentos) metros;

contanto sempre que, para um Depósito de Petróleo a taxa do Imposto sobre
a Produção do Petróleo seja uma taxa composta para Gás Natural e uma
taxa composta distinta para Petróleo Bruto, quando tal Depósito de Petróleo
na Área do Contrato não se situe inteiramente numa das categorias de
profundidade de águas estabelecidas nas sub-alíneas i) a iv) da alínea a) do

artigo 11.5, sendo essas taxas compostas estabelecidas com base na
proporção do montante de Petróleo estimado existente em cada uma das

categorias de profundidade de águas relevantes, determinadas no momento
da aprovação do competente Plano de Desenvolvimento e não ficando

42

Exacuation cu

b)

sujeitas a posteriores alterações; contudo, se um Plano de Desenvolvimento
for alterado, esse Plano de Desenvolvimento alterado poderá incluir uma taxa
composta revista para Gás Natural e uma taxa composta revista para
Petróleo Bruto para esses Depósitos de Petróleo na Área do Contrato e tais
taxas compostas revistas aplicar-se-ão desde o início do ano seguinte à data
em que o Plano de Desenvolvimento alterado for aprovado. No caso de uma
revisão das taxas compostas conforme anteriormente previsto, em
circunstância alguma serão efectuadas correcções retroactivas ao montante
do Imposto sobre a Produção do Petróleo calculado antes da data de
aprovação do Plano de Desenvolvimento alterado.

Nos termos do artigo 13 do Regulamento do Imposto sobre a Produção do
Petróleo, aprovado pelo Decreto 19/2004, de 2 de Junho, ou legislação
subsequente, a Concessionária apresentará ao departamento competente do
Ministério das Finanças e ao MIREM, até ao 20.º (vigésimo) dia de cada mês
civil, e conforme determinado no Ponto de Entrega, uma declaração relativa
ao mês anterior sobre:

i) a quantidade de Petróleo Bruto e a quantidade de Gás Natural produzida
nesse mês civil;

ii) a quantidade de Petróleo Bruto e a quantidade de Gás Natural vendida
nesse mês civil;

iii) a quantidade de Petróleo Bruto armazenada no início e no final do mês
civil;

iv) a quantidade de Petróleo Bruto e a quantidade de Gás Natural
inevitavelmente perdida;

v) a quantidade de Petróleo Bruto e a quantidade de Gás Natural que se

tenha queimado, escapado, reinjectado ou usado em Operações
Petrolíferas;

vi) a quantidade de Petróleo Bruto e a quantidade de Gás Natural sobre a
qual incide o Imposto sobre a Produção do Petróleo;

43

11.6

e)

d)

e)

vii) a quantidade a entregar a título de Imposto sobre a Produção do

Petróleo nesse mês civil, bem como os pormenores da sua liquidação; e

viii) quaisquer outras informações relevantes para a liquidação do Imposto
sobre a Produção do Petróleo relativo ao Petróleo Bruto e ao Gás
Natural.

O Governo poderá, em vez de receber em espécie o Imposto sobre a
Produção do Petróleo referido neste artigo 11.5, mediante notificação com
180 (cento e oitenta) dias de antecedência, exigir à Concessionária que
pague mensalmente ao Governo em dinheiro a totalidade ou parte da
percentagem do valor em questão, determinada nos termos do disposto no
artigo 11, do Petróleo Bruto e do Gás Natural que tenham sido produzidos a
partir da Área do Contrato nesse mês.

O Imposto sobre a Produção do Petróleo relativo a um determinado mês civil
com referência a Petróleo Bruto e a Gás Natural, bem como os respectivos

pagamentos em dinheiro serão entregues ou pagos até ao final do mês civil
seguinte.

O pagamento em dinheiro da percentagem especificada na notificação
efectuada nos termos da alínea c) do artigo 11.5 continuará até que o
Governo proceda a uma nova notificação por escrito nos termos do disposto
na alínea c) do artigo 11.5, fornecendo à Concessionária instruções revistas.

O Governo garante que, na Data Efectiva e no que respeita às Operações
Petrolíferas ou aos rendimentos derivados das Operações Petrolíferas, não

existiam impostos, direitos aduaneiros, taxas, encargos, emolumentos ou

contribuições para além dos incluídos na lista de impostos e dos encargos

relativamente aos quais a Concessionária e os seus Subcontratados estão
isentos ao abrigo dos artigos 11.2 e 11.3.

No exercício dos seus direitos e benefícios relativos à isenção de direitos
aduaneiros sobre a importação e exportação estipulados neste artigo, a
Concessionária observará todos os procedimentos e formalidades aplicáveis,
devidamente impostos pela legislação aplicável.

11.9

Nada nas disposições constantes deste artigo 11 deverá ser entendido ou
interpretado como impondo qualquer limitação ou restrição ao âmbito ou à devida
e adequada aplicação da legislação moçambicana de aplicação geral que não
discrimine ou tenha o efeito de discriminar a Concessionária, e que disponha, no
interesse da segurança, da saúde, do bem-estar ou da protecção do ambiente, no
sentido da regulamentação de qualquer categoria de propriedade ou actividade
desenvolvida em Moçambique; desde que, no entanto, o Governo, ao longo de
toda a duração das Operações Petrolíferas, assegure, de acordo com o artigo 28,
que as medidas tomadas no interesse da segurança, da saúde, do bem-estar ou
da protecção do ambiente estão de acordo com os padrões geralmente aceites
em cada momento na indústria petrolífera internacional e são razoáveis.

No caso de, após a Data Efectiva, se verificar a introdução de qualquer outro
imposto na República de Moçambique que não do tipo previsto no artigo 11 e, em
consequência, ocorrer um efeito adverso de natureza material sobre o valor
económico auferido das Operações Petrolíferas pela Concessionária, as Partes
reunir-se-ão logo que possível após esse facto para acordarem as alterações a
este Contrato que assegurem à Concessionária, após essas alterações, as
mesmas vantagens económicas das Operações Petrolíferas que auferiria se essa
alteração legislativa não tivesse ocorrido.

45

Artigo 12
Bónus de Produção

A Concessionária deverá pagar os seguintes bónus de produção ao Governo, os quais
não serão considerados Custos Recuperáveis para efeitos do Anexo “C” deste Contrato:

Bónus de Produção a
pagar em dólares dos
Estados Unidos da
América
No Início da Produção Comercial Inicial
$ 200,000.00
Quando a produção da Área de Contrato atingir, pela
primeira vez, no período de um mês, uma média diária RS 00 /000,00
de 25.000 BOE
Cada vez que a produção da Área de Contrato atingir,
NEEM é a $ 200,000.00
pela primeira vez, no período de um mês, uma tranche
adicional média de 25.000 BOE por dia
Para efeitos deste artigo:
i) “Início da Produção Comercial Inicial” significa a data em que a Produção

Comercial a partir da Área do Contrato tenha sido mantida por um
período de 30 (trinta) dias consecutivos; e

ii) “BOE” significa o número equivalente de Barris de Petróleo Bruto
resultantes da conversão em Petróleo Bruto de Gás Natural na base de 1
(um) Barril de Petróleo Bruto para cada 6.000 (seis mil) pés cúbicos de
Gás Natural.

46

Execution copy

13.1

13.2

47
Execution copy

Artigo 13

Regras sobre o Levantamento

a) Sem prejuízo das disposições deste Contrato que regulam a produção e
venda de Petróleo, a Concessionária terá direito a levantar e exportar
livremente o Petróleo Produzido a que tem direito nos termos deste Contrato.

b) Cada Parte tomará posse do Petróleo a que tem direito a um nível
aproximadamente regular ao longo de cada ano civil, de modo consistente
com as Boas Práticas relativas a Campos Petrolíferos.

c) Até 90 (noventa) dias antes da data programada para o início da Produção
Comercial, as Partes estabelecerão procedimentos de recolha abrangendo a
programação, armazenamento e levantamento de Petróleo e quaisquer
outras matérias que as Partes acordem. Tais procedimentos respeitarão as
Boas Práticas relativas a Campos Petrolíferos.

Sem prejuízo do disposto na artigo 9.2 ou de instruções dadas de acordo com
esse artigo, o Governo poderá, mediante notificação à Concessionária ou ao
Operador com uma antecedência mínima de 6 (seis) meses, exigir à
Concessionária ou ao Operador que venda em nome do Governo, durante o ano
civil seguinte, salvo instruções em contrário, a totalidade ou qualquer parte do
volume do Imposto sobre Produção do Petróleo cobrado em espécie e, quando
aplicável, do Petróleo-Lucro que não tenha sido anteriormente alocado, a que o
Governo tem direito ao abrigo deste Contrato durante o referido ano seguinte. A
quantidade desse Petróleo-Lucro que o Governo deseja vender será especificada
na referida notificação. A Concessionária ou Operador venderá aquela
quantidade de Petróleo-Lucro no mercado livre ao melhor preço que se possa
razoavelmente obter e remeterá directamente e de imediato o produto da venda
ao Governo. A Concessionária ou o Operador não cobrará qualquer comissão ao
Governo pela venda do Petróleo do Governo.

14.1

14.2

14.3

Artigo 14

Conservação do Petróleo e Prevenção de Perdas

A Concessionária, antes de realizar quaisquer perfurações, elaborará e
submeterá à análise do MIREM um programa de poço que inclua um plano de
emergência concebido para conseguir uma resposta de emergência rápida e
eficaz, em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo
ou danos nos estratos que contêm Petróleo.

Em caso de explosão ou incêndio, fuga, desperdício ou perda de Petróleo ou
danos nos estratos que contêm Petróleo, a Concessionária notificará o MIREM no
prazo de 24 (vinte e quatro) horas após tomar conhecimento dessa ocorrência,
implementando prontamente o respectivo plano de emergência e apresentando,
assim que possível, um relatório completo da ocorrência ao MIREM.

Sem prejuízo das obrigações da Concessionária nos termos do artigo 29, em
caso de renúncia ou abandono por parte da Concessionária ou de cessação dos
seus direitos nos termos deste Contrato, a Concessionária, no prazo de 90
(noventa) dias após a data dessa renúncia, abandono ou cessação, relativamente
à totalidade da Área do Contrato ou, consoante o caso, a uma parte da Área do
Contrato a que a Concessionária tenha renunciado ou que tenha abandonado:

a) obturará ou fechará, de forma consistente com as Boas Práticas relativas a
Campos Petrolíferos, todos os poços perfurados como parte das Operações
Petrolíferas, salvo acordo em contrário entre o MIREM e a Concessionária.

b) tomará todas as medidas necessárias, de acordo com as Boas Práticas
relativas a Campos Petrolíferos, no sentido de prevenir acidentes para a vida
humana ou os bens de terceiros ou para o ambiente resultantes das
condições da Área do Contrato ou, consoante o caso, de qualquer parte da
mesma, causados por Operações Petrolíferas, condições essas que, com um
razoável cuidado, sejam ou devessem ser evidentes na altura da renúncia,
abandono ou cessação.

Artigo 15

Desmobilização

15.1 Se, de acordo com as expectativas razoáveis da Concessionária, esta vier a
cessar a produção de Petróleo ao abrigo deste Contrato a partir da Área do
Contrato, ou se o Contrato caducar ou for objecto de revogação ou renúncia

conforme os procedimentos estipulados neste Contrato e na legislação aplicável,
a Concessionária deverá submeter à aprovação do MIREM um Plano de
Desmobilização. O Plano de Desmobilização será elaborado de acordo com a

legislação aplicável e deverá conter sem a isso se limitar, a seguinte informação:

a)

b)

e)

d)

e)

Execution copy

detalhes, estabelecidos separadamente em relação a cada Área de
Desenvolvimento e Produção, das medidas a adoptar para executar a
desmobilização incluindo, mas sem a isso se limitar:

i) desmobilização de equipamento e instalações para cada Área de
Desenvolvimento e Produção;

ii) remoção atempada de equipamento e instalações que não sejam
necessárias para as Operações Petrolíferas em curso em qualquer outra
Área de Desenvolvimento e Produção; e

iii) quaisquer outras medidas que possam ser razoavelmente necessárias
para prevenir perigo para a vida humana, para bens de terceiros ou para

o ambiente.

estimativas do tempo necessário para concluir as operações nos termos do
plano;

um orçamento para as operações previstas no plano, incluindo detalhes
sobre os custos de desmobilização de equipamento e instalações;

um esquema de decomposição de contas do Fundo de Desmobilização para
fazer face aos custos de implementação do plano; e

os estudos ambientais, de engenharia e de viabilidade que possam ser
necessários para fundamentar o plano proposto.

49

15.2

15.3

15.4

15.5

15.6

O Plano de Desmobilização será elaborado com observância da legislação
aplicável e das disposições do artigo 28 e deverá assegurar que a desmobilização
é conduzida de uma forma consentânea com os padrões geralmente
reconhecidos como aplicáveis na indústria petrolífera internacional e os padrões
da Concessionária para desmobilização.

Caso a Concessionária não submeta ao MIREM um Plano de Desmobilização no
prazo previsto, o MIREM poderá exigir à Concessionária, mediante notificação,
que esta lhe apresente um Plano de Desmobilização, no prazo de 90 (noventa)
dias a contar da recepção da notificação. Se durante esse prazo não for
apresentado nenhum Plano de Desmobilização, o MIREM pode solicitar a
consultores de nível internacional que elaborem um Plano de Desmobilização.

Um Plano de Desmobilização elaborado por um consultor de acordo com a
legislação aplicável e este artigo será implementado pela Concessionária de
acordo com os seus termos tal como se fosse uma obrigação da Concessionária
prevista no artigo 28. O custo de encarregar consultores de engenharia de

elaborarem um plano de um consultor será devido pela Concessionária ao
Governo.

No caso de a Concessionária considerar que a produção numa Área de
Desenvolvimento e Produção cessará antes que um Plano de Desmobilização
seja elaborado, serão preparadas pela Concessionária medidas de
desmobilização para essa Área de Desenvolvimento e Produção de acordo com a
exigência relativa a desmobilização estabelecida nos artigos 15.3 e 15.4, e
quando estas medidas forem aprovadas pelo MIREM, produzirão efeitos como
uma alteração ao Plano de Desenvolvimento para essa Área de Desenvolvimento
e Produção.

Até à data do início da produção de Petróleo a partir da Área do Contrato, a
Concessionária deverá abrir, num banco da sua escolha, uma conta remunerada
a juros em dólares dos Estados Unidos da América ou noutra moeda mutuamente
acordada pelas Partes, que se designará como Fundo de Desmobilização, na
qual a Concessionária depositará periodicamente fundos que cubram os custos
previstos de implementação de um Plano de Desmobilização aprovado. À data da
abertura da conta do Fundo de Desmobilização, a Concessionária depositará dez

50

15.7

Execution copy 51

mil dólares dos Estados Unidos da América (USD 10.000) ou o equivalente se
outra moeda for acordada.

O cálculo e os pagamentos da estimativa dos custos de desmobilização futura no
Fundo de Desmobilização serão feitos da seguinte maneira:

a) As estimativas de: (i) reservas recuperáveis iniciais e o calendário de produção
projectado e (ii) custos totais de desmobilização para a solução de
desmobilização proposta pela Concessionára bem como soluções alternativas e
razoáveis de desmobilização, serão preparados pela Concessionária em dólares
dos Estados Unidos da América ou em qualquer outra moeda determinada pela
lei aplicável e submetida à aprovação do Governo. O Governo seleccionará das
propostas submetidas pela Concessionária uma solução de desmobilização
preliminar para servir de base para o cálculo dos custos de desmobilização a
serem cobertos pelo Fundo de Desmobilização criado com a finalidade de cobrir
tais custos de desmobilização. Providências adequadas para revisões sucessivas
de tais estimativas devem, quando requeridas por esse Contrato, pela lei aplicável
ou julgadas necessárias pela Concessionária devido a alterações significativos de
factos, também ser incluídas em qualquer Plano de Desmobilização actualizado.

b) Em qualquer ano civil no qual a Concessionária não tenha submetido ao
Governo um Plano de Desmobilização revisto ou a estimativa total do custo da
desmobilização, a Concessionária actualizará o valor total da mais recente
estimativa de custo de desmobilização aprovada preliminarmente pelo Governo
para corresponder à escalação do dólar dos Estados Unidos da América (ou
quando aplicável qualquer outra moeda aprovada) de tais custos estimados de
desmobilização aprovados no período entre o ano civil no qual tais custos foram
calculados e o ano civil em curso. Para este propósito, e durante cada ano civil, o
índice de escalação do dólar dos Estados Unidos da América aplicável terá como
base o Índice de Preços ao Produtor para a Perfuração de Poços de Petróleo e
Gás conforme publicado pela Agência de Estatísticas de Trabalho dos Estados
Unidos (U.S. Bureau of Labor Statistics). O índice anual a ser usado no ano “n”
será determinado pela diferença entre o índice anual relativo ao ano no qual a
mais recente estimativa aprovada foi determinada e o mesmo índice anual para
tal ano "nº". No caso de a Agência de Estatísticas de Trabalho dos Estados Unidos
cessar, por qualquer razão, de publicar o Índice de Preços ao Produtor para a
Perfuração de Poços de Petróleo e Gás ou quando uma moeda alternativa for
!

15.8

15.9

15.10

1511

15.12

Executton copy

escolhida, as Partes determinarão uma fonte independente alternativa

internacionalmente reconhecida, ou um índice representativo alternativo.

A Concessionária não retirará dinheiro do Fundo de Desmobilização, salvo com o
objectivo de pagar os custos de implementação de um Plano de Desmobilização
aprovado, devendo ser remetidas cópias ao MIREM de todos os extractos
periodicamente fornecidos pelo banco relacionados com o Fundo de
Desmobilização.

Os pagamentos para o Fundo de Desmobilização serão custos recuperáveis de
acordo com as disposições aplicáveis deste Contrato.

Os custos incorridos pela Concessionária para implementar um Plano de
Desmobilização aprovado serão custos recuperáveis de acordo com o disposto a
esse respeito no artigo 9 e, para efeitos de IRPC, serão considerados uma
despesa operacional, salvo quando, em qualquer caso, tais custos tenham sido
financiados através de levantamentos do Fundo de Desmobilização.

Quaisquer fundos remanescentes no Fundo de Desmobilização após a conclusão
do Plano de Desmobilização aprovado serão tratados como Petróleo-Lucro,

devendo o saldo remanescente ser partilhado de acordo com o disposto no artigo
9.10.

No caso de, ao tempo da implementação de qualquer Plano de Desmobilização,
não haver fundos suficientes disponíveis no Fundo de Desmobilização para

financiar as operações desse plano, o défice será integralmente satisfeito pela
Concessionária.

52

16.1

16.2

16.3

Artigo 16
Seguros

Salvo acordo em contrário entre as Partes, a Concessionária efectuará e
manterá, relativamente às Operações Petrolíferas, todos os seguros exigidos pela
lei aplicável de Moçambique, e no caso de tais seguros serem fornecidos por
outra jurisdição diferente da República de Moçambique, a lei aplicável da tal
jurisdição assim como quaisquer outros seguros que o MIREM e a
Concessionária possam periodicamente acordar. Tais outros seguros incluirão,
pelo menos, seguros contra os seguintes riscos:

a) perdas e danos causados a todas as instalações e equipamentos
propriedade da Concessionária ou por esta utilizados nas Operações
Petrolíferas,;

b) poluição causada pela Concessionária no decurso das Operações
Petrolíferas, pela qual a Concessionária possa ser responsabilizada;

c) perdas e danos causados pela Concessionária a pessoas e bens de terceiros
no decurso das Operações Petrolíferas, pelos quais a Concessionária possa
ser responsabilizada a indemnizar o Governo;

d) o custo de operações de remoção de destroços e de limpeza pela
Concessionária após um acidente no decurso das Operações Petrolíferas; e

e) a responsabilidade da Concessionária e/ou do Operador pelos seus
trabalhadores envolvidos nas Operações Petrolíferas.

Relativamente a Operações de Desenvolvimento e Produção, a Concessionária
apresentará ao MIREM um programa de implementação de um seguro contra
“Todos os Riscos" que poderá cobrir, entre outros, danos físicos nas instalações
em construção e montagem, assim como responsabilidades legais emergentes
das Operações de Desenvolvimento e Produção.

Qualquer seguro exigido à Concessionária nos termos do disposto nos artigos

16.1 e 16.2 poderá, à discrição da Concessionária e sujeito à aprovação do
MIREM, ser disponibilizado através de uma ou mais das seguintes opções:

Es

a)

b)

e)

d)

sem seguro quando a própria Concessionária suporte os riscos e nenhum
prémio seja cobrado; contanto que, no caso de perdas ou danos resultantes
de um risco que a Concessionária optou por não segurar, tais perdas ou
danos não serão Custos Recuperáveis para efeitos do Anexo "C" deste
Contrato;

seguro através de uma companhia de seguros totalmente detida pelo
Operador ou pela Concessionária, caso em que o prémio cobrado deverá ser
conforme aos valores praticados no mercado internacional de seguros;

utilização pela Concessionária, para benefício das Operações Petrolíferas, de
um seguro contratado como parte de uma cobertura global, caso em que o
prémio cobrado deverá ser no valor obtido para tal cobertura global; ou

sem prejuízo do disposto no artigo 19, seguro através de mercados
internacionais de seguros de acordo com os valores aí praticados, contanto
que:

i) uma companhia de seguros totalmente detida pelo Operador ou por
uma Concessionária possa participar em qualquer seguro ou resseguro
contratado internacionalmente; e

ii) | a Concessionária tenha a opção de colocar a concurso e contratar
todos os resseguros adequados para qualquer seguro contratado junto
de companhias de seguros registadas na República de Moçambique.

16.4 A menos que de outra forma seja aprovado pelo MIREM, a Concessionária
colocará a concurso aberto todos os seguros renováveis contratados nos

mercados internacionais pelo menos uma vez em cada 3 (três) anos.

16.5 A Concessionária exigirá aos seus Subcontratados que efectuem semelhantes

seguros do tipo e nos montantes exigidos pela lei e habituais na indústria

petrolífera internacional, de acordo com as Boas Práticas relativas a Campos
Petrolíferos.

Execution copy

54

174

17.2

17.3

Artigo 17
Gás Natural

A Concessionária terá o direito de utilizar o Gás Natural produzido a partir de
jazigos na Área do Contrato nas Operações Petrolíferas na Área do Contrato,
incluindo, mas sem a isso se limitar, para a produção de energia eléctrica,
manutenção de pressão e operações de reciclagem.

Os termos e condições relativos à utilização e produção de Gás Natural
Associado serão os seguintes:

a) Caso a Concessionária opte por processar e vender o Gás Natural
Associado, a Concessionária notificará o MIREM desse facto e, para efeitos
de recuperação de custos e direito à produção, tal Gás Natural será tratado
pelas Partes da mesma forma do que outro Gás Natural.

b) Caso a Concessionária opte por não processar e vender o Gás Natural
Associado não utilizado para os fins estipulados no artigo 17.1 ou na alínea c)
infra, o Governo poderá, sem qualquer pagamento à Concessionária mas por
sua exclusiva conta e risco, recolher esse Gás Natural no separador de
gás/petróleo; desde que essa recolha não perturbe ou atrase a condução das
Operações Petrolíferas.

c) A Concessionária poderá re-injectar qualquer Gás Natural Associado que não
seja recolhido pelo Governo nos termos da alínea b) supra, utilizado em
Operações Petrolíferas, processado e vendido pela Concessionária, ou
recolhido pelo Governo nos termos da alínea b) supra, sendo os custos
dessa disposição recuperáveis na medida em que tal re-injecção esteja
prevista no Plano de Desenvolvimento.

Os termos e condições relativos ao Programa de Avaliação e avaliação comercial,
da produção e venda de Gás Natural não Associado serão os seguintes:

a) Aquando da conclusão de um Programa de Avaliação relativo a uma

Descoberta de Gás Natural não Associado efectuada pela Concessionária e
da apresentação do relatório de avaliação da mesma, o “Período de

5s

17.4

b)

Avaliação Comercial” terá início, se a Concessionária o solicitar, e manter-se-
á em relação a qualquer Área de Descoberta por um período de 5 (cinco)
anos, opção essa a ser exercida sob a exclusiva discricionariedade da
Concessionária. Mediante requerimento da Concessionária ao Governo,
poderá ser concedida uma prorrogação, por um segundo período de até 3
(três) anos. O relatório de avaliação apresentado nos termos deste artigo
deverá incluir as reservas recuperáveis estimadas, pressão e taxa de entrega
dos projectos, especificações de qualidade e outros factores técnicos e
económicos relevantes para a determinação de um mercado para Gás
Natural disponível. A Concessionária pode, a qualquer momento durante o
Período de Avaliação Comercial, informar o MIREM, através de notificação,
sobre se o Jazigo Petrolífero localizado em qualquer Descoberta de Gás
Natural não Associado efectuada pela Concessionária, em relação à qual
tenha sido apresentado relatório de avaliação, é comercial.

Caso a Concessionária não solicite um Período de Avaliação Comercial nos
termos da alínea a) supra no prazo de 180 (cento e oitenta) dias a contar da
data de apresentação do relatório de avaliação, a Concessionária deverá
informar o MIREM, através de notificação, se qualquer Descoberta de Gás
Natural não Associado efectuada pela Concessionária, em relação à qual
tenha sido apresentado um relatório de avaliação, é comercial.

Quando a Concessionária, nos termos deste artigo 17.3, notificar que a
Descoberta de Gás Natural não Associado feita pela Concessionária é comercial,
tal notificação deverá, para efeitos deste Contrato, ser considerada uma
notificação de Descoberta Comercial.

O Período de Avaliação Comercial terminará com a primeira das seguintes
ocorrências:

a)

b)

na data seguinte à da Notificação de Descoberta Comercial por parte da
Concessionária nos termos do artigo 17.3;

na data em que a Concessionária voluntariamente renuncie à Área de
Descoberta a que o Período de Avaliação Comercial se refere; ou

56

17.5

c) no termo do período a que a Concessionária tem direito nos termos do artigo

17,3.

Considera-se que a Concessionária renunciou a todos os direitos sobre a
Descoberta de Gás Natural não Associado quando não tiver efectuado a
notificação de Descoberta Comercial nos termos do artigo 17.3 até final do
Período de Avaliação Comercial ou anterior renúncia àquela parte da Área do

Contrato.

17.6 A Concessionária será responsável por pesquisar oportunidades de mercado e

procurar desenvolver um mercado para o Gás Natural não Associado produzido a
partir de qualquer Área de Desenvolvimento e Produção e deverá vender tal Gás
Natural não Associado de forma conjunta em termos comuns a todas as partes
que constituem a Concessionária. Cada contrato para a venda de tal Gás Natural
não Associado celebrado pela Concessionária nos termos deste artigo deverá ser
aprovado pelo MIREM. Ao requerer tal aprovação, a Concessionária deve
demonstrar ao MIREM que os preços e demais condições de venda de tal Gás
Natural representam o valor de mercado que pode ser obtido para esse Gás
Natural, tendo em consideração um custo razoável de mercado para o transporte
do Gás Natural desde o Ponto de Entrega até ao comprador e considerando os
diferentes usos e mercados que possam ser desenvolvidos para tal Gás Natural.

17.7 |. Juntamente com o seu pedido de aprovação de qualquer contrato de venda de

gás nos termos do artigo 17.6, a Concessionária pode requerer uma prorrogação
do Período de Desenvolvimento e Produção em relação a qualquer Área de
Desenvolvimento e Produção da qual venha a ser produzido Gás Natural não
Associado para venda nos termos desse contrato de venda de gás, e quando tal
prorrogação seja necessária para facilitar a venda de gás nos termos de tal

contrato, o MIREM concedê-la-á.

dd)
57 N

Exocution copy

18.1

18.2

18.3

18.4

18.5

Artigo 18
Emprego e Formação

Sujeito à apreciação pelo Governo, por motivos de segurança, da situação de
qualquer indivíduo que entre na República de Moçambique e aos procedimentos
e formalidades legais da legislação aplicável de Moçambique relacionada com a
imigração, o Governo concederá as necessárias autorizações ou outras
aprovações necessárias para a contratação e entrada na República de
Moçambique de Pessoal Expatriado empregue pela Concessionária ou pelos
seus Subcontratados para efeitos deste Contrato.

Na prossecução das Operações Petrolíferas, a Concessionária procurará, tanto
quanto possível, empregar cidadãos da República de Moçambique que possuam
qualificações adequadas, a todos os níveis da sua organização, como
Subcontratados ou empregados por Subcontratados. A este respeito, a
Concessionária, após consulta com o MIREM, proporá e executará um programa
eficaz de formação e emprego para os seus trabalhadores moçambicanos em
cada fase e nível de operações, tendo em conta os requisitos de segurança e a
necessidade de manter padrões de eficiência razoáveis na realização das
Operações Petrolíferas. Esses trabalhadores poderão ser formados na República
de Moçambique ou no estrangeiro, conforme imposto pelos programas de
formação elaborados pela Concessionária.

A Concessionária deverá cooperar com o MIREM, no sentido de providenciar a
um número de funcionários do Governo mutuamente acordado, a oportunidade
de participar em acções de formação facultadas pela Concessionária ou qualquer
das suas Empresas Afiladas aos seus trabalhadores, especificamente para
funcionários do Governo.

De forma a que o MIREM fiscalize o cumprimento das obrigações de emprego e
formação contidas neste artigo, a Concessionária apresentará anualmente ao
MIREM os seus programas de emprego e formação.

A Concessionária pagará ao Governo a quantia de USD 200,000 (duzentos mil

dólares dos Estados Unidos da América) para apoio institucional ao Governo,
como pagamento inicial durante o primeiro ano do Período de Pesquisa inicial.

58

18.6

18.7

59
Execution cony

Este montante será utilizado como apoio institucional às entidades envolvidas na
promoção e administração das Operações Petrolíferas. Tal pagamento deverá ser
efectuado ao Governo, no prazo de 30 (trinta) dias a contar da Data Efectiva e os
pagamentos subsequentes, de USD 150,000 (cento e cinquenta mil dólares dos
Estados Unidos da América) serão efectuados ao Governo, no prazo de 30
(trinta) dias a contar de cada aniversário da Data Efectiva no segundo e terceiro
anos durante o Período de Pesquisa inicial.

(a) Durante o Período de Pesquisa, a Concessionária pagará ao Governo a
quantia de USD 100.000 (cem mil dólares dos Estados Unidos da América), por
ano a despender em programas de apoio e treinamento no seio do Governo. O
Governo e a Concessionária podem mutuamente acordar as actividades de
treinamento a serem financiadas pela Concessionária. Neste caso, a quantia de
financiamento acordada será creditada contra as obrigações de treinamento do
ano subsequente. O primeiro pagamento deverá ser efectuado no aniversário da
Data Efectiva deste Contrato, e os pagamentos subsequentes deverão ser
efectuados nos aniversários da Data Efectiva.

(b) Durante o Período de Desenvolvimento e Produção a Concessionária pagará
ao Governo USD 100, 000 (cem mil dólares dos Estados Unidos da América) por
ano para ser dispendido em programas de formação no seio do Governo. A
Concessionária e o Governo podem mutuamente acordar as actividades de
formação a serem financiadas pela Concessionária. Neste caso, a quantia de
financiamento acordada será créditada contra a obrigação de formação do ano
subsequente. O primeiro pagamento deverá ser efectuado no prazo de trinta (30)
dias a contar da aprovação do primeiro Plano de Desenvolvimento e os
pagamentos subsequentes serão efectuados no aniversário seguintes.

A Concessionária pagará ao Governo USD 100,000 (cem mil dólares dos Estados
Unidos da América) por ano durante o termo deste Contrato, destinados a
suportar projectos sociais para cidadãos moçambicanos nas áreas onde
ocorrerão as Operações Petrolíferas. A Concessionária pode recomendar
programas sociais a serem financiados pela Concessionária e, havendo acordo
com o Governo, o valor acordado para financiamento será considerado como
crédito contra as obrigações sociais do ano seguinte. O primeiro pagamento
deverá ser efectuado no primeiro aniversário da Data Efectiva deste Contrato, e

os pagamentos subsequentes nos aniversários seguintes.

18.8 A Concessionária incluirá, como parte do Plano de Desenvolvimento, propostas
para as actividades requeridas para satisfazer as obrigações contidas no artigo
18.3 durante o período de Desenvolvimento e Produção.

18.9 Os montantes despendidos pela Concessionária para satisfazer as obrigações
contidas neste artigo serão Custos Recuperáveis para efeitos do Anexo "C" deste
Contrato.

60

Execution cony

19.1

19.2

19.3

19.4

19.5

Artigo 19

Indemnizações e Responsabilidade

A Concessionária deverá indemnizar e salvaguardar o Governo relativamente a
todas e quaisquer reclamações contra este apresentadas por terceiros referentes
a perdas ou danos em pessoas e bens causados pela Concessionária na
condução das Operações Petrolíferas em que a Concessionária participe,
contanto que quaisquer reclamações sejam devidamente qualificadas pelos
terceiros ou pelo Governo. Em caso algum será a responsabiliade do
Concessionaria ao abrigo deste artigo extensivo a danos punitivos.

O Governo deverá indemnizar e salvaguardar a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela, relativamente a todas e
quaisquer reclamações apresentadas por terceiros contra a Concessionária, os
seus Subcontratados e/ou quaisquer Empresas Afiliadas daquela, referentes a
perdas ou danos causados em pessoas e bens por actos ou omissões do
Governo, no âmbito das suas actividades comerciais.

Exceptuando o previsto no artigo 19.8 nenhuma das Partes transigirá ou
negociará uma reclamação na qual a outra Parte é responsável nos termos deste
Contrato, sem consentimento prévio escrito da tal Parte, e no caso de agir dessa
maneira, a indemnização acima referida não produzirá efeito em relação à
reclamação objecto de acordo ou transação.

Não obstante algo em contrário no presente Contrato, a Concessionária, os seus
Subcontratados e quaisquer Empresas Afiliadas daquela que executem
Operações Petrolíferas por conta da Concessionária, não serão responsáveis
perante o Governo, e nem o Governo será responsável perante a Concessionária,
por perdas ou danos indirectos, incluindo, mas sem a isso se limitar, incapacidade

de produção de Petróleo, perda de produção, lucros cessantes ou danos
punitivos.

Sem prejuízo do disposto no artigo 19.4, na condução de Operações Petrolíferas
nos termos do presente Contrato, a Concessionária será responsável por
qualquer perda ou dano em pessoas e bens sofridos pelo Governo e causado
pela Concessionária ou por qualquer Empresa Afiliada ou Subcontratado no

61

19.6

19.7

19.8

exercício de Operações Petrolíferas por conta da Concessionária se tal perda ou

dano resultar da falta de cumprimento pela Concessionária dos padrões exigidos
por este Contrato.

Qualquer reclamação feita por um terceiro que confere direito a quaisquer das
Partes (juntos, doravante, a “Parte Indemnizada”) deste Contrato a ser
indemnizada por qualquer das outras Partes deste Contrato (juntos doravante, a
“Parte Indemnizadoras”) será prontamente comunicada por notificação à Parte
Indemnizadora para que esta prontamente intervenha no processo e apresente a
sua defesa. Tal notificação deverá incluir a descrição da reclamação do terceiro e
será acompanhada por cópias de todos os documentos relevantes recebidos pela
Parte Indeminzada e representantes relativamente a tal reclamação de terceiro. A
Parte Indemnizada deverá cooperar com a Parte Indemnizadora e seus
representantes na contestação da tal reclamação de terceiro. Se a Parte
Indemnizada falhar de apresentar prontamente a notificação referida acima e daí
resultar na impossibilidade da Parte Indemnizadora produzir devidamente a sua
defesa, a Parte Indemnizada perderá o direito a indemnização nos termos deste
artigo.

Se no prazo de trinta (30) dias da recepção da notificação da reclamação a Parte
Indemnizadora notificar à Parte Indemnizada que pretende assumir a defesa de
tal reclamação, a Parte Indemnizadora terá o direito de se defender, a seu custo,
tal reclamação através de todos os procedimentos apropriados incluindo a via de
acordo ou transacção, desde que do acordo ou transacção não resulte numa
responsabilidade pendente ou obrigação na Parte Indemnizada em relação a tal
reclamação de terceiro.

Se a Parte Indemnizadora não assumir em tempo útil a defesa de tal reclamação,
a Parte Indemnizada terá o direito de se defender por conta e risco exclusivo da
Parte Indemnizadora a reclamação do terceiro através de todos os procedimentos
apropriados incluindo o acordo ou transacção da mesma.

62

20.1

20.2

20.3

20.4

Artigo 20
Titularidade

A titularidade da quota-parte da Concessionária do Petróleo Produzido nos
termos deste Contrato passará para ela à Cabeça do Poço. Subsequentemente,
o Governo e a Concessionária serão comproprietários do Petróleo, em partes
indivisas, até que cada qual assuma individualmente a titularidade e a entrega da
sua quota-parte do Petróleo no Ponto de Entrega.

A Concessionária financiará o custo de todas as instalações e dos necessários
equipamentos relacionados a serem usados nas Operações Petrolíferas. Sujeito
a legislação aplicável e este artigo a Concessionária terá o direito de uso de tais
instalações e equipamento para Operações Petrolíferas durante o termo deste
Contrato e qualquer prorrogação do mesmo até o Contrato caducar, ou for
objecto de renúncia ou revogação, caso em que o título das referidas instalações

e equipamento, por opção do Governo e sem compensação adicional passa para
a titularidade do Governo.

A Concessionária será proprietária das instalações e dos necessários
equipamentos relacionados com as Operações Petrolíferas nos termos deste
Contrato salvo se o Governo aprovar de outra forma. O disposto no artigo 20.2
acima relacionado com respeito a passagem do título de propriedade para o
Governo não se aplica ao equipamento aprovado pelo Governo como pertencente
a terceiros. As Instalações móveis e os necessários equipamentos relacionados
pertencentes a terceiros estrangeiros poderão ser livremente exportados da
Republica de Moçambique nos termos do respectivo contrato.

Terceiros podem, sujeito aos termos e condições estipuladas na legislação de
petróleos aplicável, ter o direito de uso da capacidade livre disponível nas
instalações e o necessário equipamento nos termos e condições a acordar entre
as partes e aceitáveis para o Governo. Os referidos termos e condições deverão
incluir uma tarifa que represente o pagamento à Concessionária dos custos de
investimentos adicionais necessários para permitir o uso por terceiros bem como
custos operacionais e um elemento de lucro reflectindo o risco incorrido pelo
proprietário das instalações. A tarifa para o uso das instalações e o necessário
equipamento por terceiros está sujeito a aprovação do Governo. Se as partes não
chegarem a acordo relativamente a uma tarifa razoável para o uso de terceiros, a
questão pode ser resolvida por: (a) uma comissão independente composta por

63

20.5

três (3) membros a actuar como peritos escolhidos de acordo com artigos 30.3.(i),
30.5 e 30.6; (b) arbitragem; ou (c) as autoridadade judiciais competentes.

O uso das instalações e do necessário equipamento por terceiros terá lugar se tal
uso não afectar material e negativamente as Operações Petrolíferas da
Concessionária e for viável do ponto de vista técnico, ambiental e de segurança.

Artigo 21
Direitos de Inspecção

O MIREM terá o direito de, a suas próprias expensas, salvo no que se refere a transporte
e alojamento que serão disponibilizados pela Concessionária, colocar permanentemente
representantes seus, devidamente credenciados e em número acordado entre o MIREM
e a Concessionária, nos locais e postos de medição, desde que tais representantes
credenciados não interfiram com quaisquer Operações Petrolíferas.

A
me 65 sé
Artigo 22
Contabilidade e Auditorias

22.14 A Concessionária será responsável pela manutenção de registos contabilísticos
de todos os custos, despesas e créditos das Operações Petrolíferas de acordo
com o disposto no Anexo “C” deste Contrato. Os referidos registos contabilísticos
serão conservados na República de Moçambique.

22.2 O MIREM terá o direito de auditar e inspeccionar os registos contabilísticos da
Concessionária de acordo com o disposto no Anexo “C”.

66

Execurton copy

23.1

23.2

23.3

Execurion copy e

Artigo 23
Confidencialidade

Este Contrato, a Documentação e demais registos, relatórios, análises,
compilações, dados, estudos e outros materiais (independentemente da forma
que revistam, seja ela documental, suporte informático ou qualquer outra) são
confidenciais (doravante designados por "Informação Confidencial") e, excepto
conforme autorizado na legislação aplicável ou neste artigo, não serão divulgados
a terceiros sem o prévio consentimento por escrito de todas as Partes do
presente Contrato, consentimento esse que não deverá ser negado sem motivo
razoável.

Nada neste artigo impedirá que o Governo, excluindo as interpretações e
avaliações da Concessionária, revele Documentação a terceiros:

a) se disser respeito a uma área que já não constitua parte da Área do
Contrato; ou

b) com o consentimento por escrito da Concessionária, o qual não deverá ser
negado sem motivo razoável, se, na opinião do Governo, a Documentação
possa ter importância para a avaliação do potencial de prospecção de uma
área adjacente sobre a qual o Governo esteja a atribuir direitos de Pesquisa.

As restrições à divulgação impostas por este artigo não se aplicarão a
divulgações efectuadas com razoabilidade:

a) se forem necessárias para efeitos de arbitragem, processos ou reclamações
judiciais relacionados com este Contrato ou com as Operações Petrolíferas;

b) a um Subcontratado ou consultor no âmbito da realização de Operações
Petrolíferas;

c) pela Concessionária ou Operador a terceiros quando tal divulgação for
essencial para a condução segura das Operações Petrolíferas;

d) a uma Empresa Afiliada;

23.4

e)

f)

9)

D)

pela Concessionária a um terceiro com o objectivo de celebrar um contrato
para troca de dados com outra entidade a operar em Moçambique, quando

todos os dados trocados digam respeito a Operações Petrolíferas dentro de
Moçambique;

por qualquer Pessoa que constitua a Concessionária a um potencial
cessionário de boa fé de uma participação neste Contrato ou de uma
participação em qualquer Pessoa que constitua a Concessionária;

a terceiros em relação à venda ou para efeitos de venda ou potencial venda
de Petróleo proveniente da Área do Contrato;

a terceiros em relação com o financiamento ou potencial financiamento das
Operações Petrolíferas;

que sejam exigidas por qualquer legislação aplicável ou pelas regras ou
regulamentos de qualquer bolsa de valores reconhecida em que estejam
cotadas as acções da Parte que faz a divulgação ou de uma das suas
Empresas Afiliadas; ou

se, e na medida em que, já forem do conhecimento público sem que tenha
havido divulgação indevida nos termos do presente Contrato.

Toda a Informação Confidencial divulgada ao abrigo das alíneas b), d), e), f) ou h)
deste artigo 23.3, sê-lo-á em termos que assegurem que essa Informação
Confidencial seja tratada pelo destinatário como confidencial.

Nenhuma das Pessoas que constituem a Concessionária será obrigada a revelar
qualquer tecnologia da sua propriedade ou das suas Empresas Afiliadas ou a
tecnologia propriedade de um terceiro que tenha sido licenciada às Pessoas que
constituam a Concessionária ou ao Operador.

68

241

24.2

24.3

24.4

Artigo 24

Cessão
Sem prejuízo do disposto no artigo 9.13 e neste artigo, a Concessionária e,
quando esta seja constituída por mais do que uma Pessoa, todas as Pessoas que
constituem a Concessionária, poderá ceder a outra Pessoa os seus direitos e
obrigações ao abrigo do presente Contrato ou uma percentagem indivisa dos
mesmos. O mesmo se aplica a outras cessões directas ou indirectas de um
interesse ou participação no Contrato, incluindo, inter alia, a cessão de
participações sociais ou qualquer instrumento jurídico que confira ou possa
conferir um controlo decisivo sobre a Concessionária ou sobre o seu Interesse
Participativo neste Contrato. Salvo conforme disposto no artigo 24.2, a cessão

necessitará do consentimento prévio por escrito do Ministro dos Recursos
Minerais.

Não será necessário qualquer consentimento do Ministro dos Recursos Minerais
para o caso de um cedente que não se encontre em situação de incumprimento

substancial de qualquer dos termos e condições do presente Contrato,
relativamente a uma cessão:

a) em resultado de uma Notificação de Cessão feita a um Participante em
Incumprimento, nos termos deste Contrato; ou

b) se necessário para dar efeito aos procedimentos de incumprimento nos
termos de um acordo de operações conjuntas celebrado em relação às
Operações Petrolíferas.

Cada cessão efectuada nos termos deste artigo sê-lo-á através de instrumento
escrito a celebrar pelo cessionário em termos segundo os quais esse cessionário
aceite e acorde tornar-se uma Pessoa que constitui a Concessionária e vincular-
se aos termos e condições deste Contrato, incluindo todos os documentos
relevantes exigidos por decisão administrativa ou legislação aplicável, não
estando sujeita a quaisquer encargos ou taxas de transmissão.

Nenhuma unitisação nos termos deste Contrato ou da legislação aplicável, em

qualquer ajustamento à parte da Descoberta unitisada atribuída à Área do Contrato
será considerada como uma cessão nos termos deste artigo.

69

251

25.2

25.3

Exscution cony 70

Artigo 25
Força Maior

O incumprimento ou mora no cumprimento, na totalidade ou em parte, pelo
Governo ou pela Concessionária, de qualquer obrigação nos termos do presente
Contrato, exceptuando as obrigações de efectuar pagamentos nos termos do
presente Contrato, serão justificados quando, e na medida em que, tal
incumprimento ou mora tenham sido causados por Força Maior.

Para efeitos deste Contrato, o termo “Força Maior” significa qualquer causa ou
evento, fora do controlo razoável da Parte que alegue ter sido afectada por esse
evento e não imputável a essa Parte, e que esteja na origem do incumprimento
ou mora no cumprimento. Sem limitação do princípio geral que antecede, o termo
Força Maior abrangerá fenómenos ou calamidades naturais incluindo,
designadamente, epidemias, terramotos, tufões, relâmpagos, inundações,
incêndios, explosões, guerras declaradas ou não, hostilidades transfronteiriças,
bloqueios, insurreições, distúrbios da ordem pública, distúrbios laborais, greves,
quarentenas e actos ilícitos do governo.

A Parte que reclamar a suspensão das suas obrigações nos termos deste
Contrato com base em Força Maior:

a) notificará prontamente as demais Partes por escrito da sua ocorrência;

b) tomará todas as medidas razoáveis e legais para eliminar a causa de Força
Maior, sendo que nada do que aqui está contido fará com que seja exigido à
Concessionária que, com observância da legislação aplicável, resolva

quaisquer disputas laborais que não em termos satisfatórios para a
Concessionária; e

c) após a eliminação ou cessação do evento de Força Maior, notificará
prontamente as demais Partes, tomando todas as medidas razoáveis para o
reinicio do cumprimento das suas obrigações nos termos deste Contrato tão
logo quanto possível após a eliminação ou cessação da Força Maior.

25.4

25.5

Nos casos em que, nos termos deste Contrato a Concessionária tenha a
obrigação ou o direito de praticar qualquer acto ou executar qualquer programa
dentro de um determinado prazo ou os direitos que assistem à Concessionária
nos termos do presente Contrato devam subsistir por um determinado prazo, o
prazo especificado será prorrogado por forma a ter em conta qualquer período
durante o qual, por motivo de Força Maior, a Concessionária tenha estado
impossibilitada de executar o programa necessário para exercer um direito,

cumprir as suas obrigações ou gozar os seus direitos ao abrigo do presente
Contrato.

Nos casos em que uma situação de Força Maior persista por mais de 15 (quinze)
dias consecutivos, as Partes reunirão imediatamente para analisarem a situação
e acordarem as medidas a adoptar para a eliminação da causa de Força Maior e
para o reinicio, de acordo com o disposto neste Contrato, do cumprimento das
obrigações ao abrigo do mesmo.

n

Artigo 26
Regime Cambial

26.1 A Concessionária observará sempre as normas e formalidades referentes a
transacções cambiais que estejam ou venham a estar periodicamente em vigor
na República de Moçambique, comprometendo-se o Governo a assegurar que
essas normas e formalidades não diminuam de forma alguma os direitos
conferidos à Concessionária nos termos dos artigos 26.2 a 26.8.

26.2 A Concessionária terá o direito, mas não a obrigação de:

a) abrir e manter uma ou mais contas em moeda moçambicana em qualquer
banco na República de Moçambique autorizado pelo Banco de Moçambique

para o efeito e, de dispor livremente das quantias aí depositadas sem
restrição.

Essas contas poderão ser creditadas apenas com:

i) as receitas resultantes da conversão em moeda moçambicana, nos
termos da alínea c) do artigo 26.2, de fundos em dólares dos Estados

Unidos da América depositados nas contas referidas na alínea b) do
artigo 26.2;

ii) | o saldo não utilizado das quantias levantadas dessa conta; e

iii) as quantias recebidas em moeda moçambicana com respeito a fundos
relacionados com as Operações Petrolíferas, incluindo a venda de
Petróleo ou qualquer renda, reembolso ou outro crédito recebido pela

Concessionária que se apliquem a encargos lançados às contas nos
termos deste Contrato.

b) abrir e manter uma ou mais contas em dólares dos Estados Unidos da
América em qualquer banco da República de Moçambique autorizado pelo
Banco de Moçambique para o efeito, a fim de livremente importar e depositar
em tais contas os fundos necessários para a realização das Operações
Petrolíferas, bem como de dispor livremente das quantias nelas depositadas

72

26.3

e)

a)

b)

sem restrição, desde que essas contas sejam sempre creditadas apenas com
quantias depositadas em dólares dos Estados Unidos da América;

comprar moeda moçambicana a bancos na República de Moçambique, casas
de câmbio ou outras instituições financeiras, autorizados para o efeito pelo
Banco de Moçambique.

A Concessionária e o Operador, agindo em representação da
Concessionária, terão o direito de abrir e manter até quatro contas em
qualquer banco fora da República de Moçambique (bem como poderá abrir e
manter contas adicionais fora da República de Moçambique mediante
consentimento prévio do Banco de Moçambique), em qualquer moeda
estrangeira, e de dispor livremente das somas nelas depositadas sem
restrições, com fundos relacionados com Operações Petrolíferas. Porém,
essas contas não serão creditadas com as receitas da venda de moeda
moçambicana sem o consentimento prévio do Banco de Moçambique a não
ser com os fundos provenientes da venda, na República de Moçambique, de
Petróleo ou de activos detidos relacionados com as Operações Petrolíferas,

os quais poderão ser creditados nas referidas contas sem necessidade de
consentimento prévio.

Salvo no que respeita a fundos de que a Concessionária necessite para o
cumprimento das suas obrigações nos termos deste Contrato para com o
Governo, cujos pagamentos poderão ser efectuados a partir de receitas
depositadas nessas contas domiciliadas no estrangeiro, a Concessionária
terá o direito de reter no estrangeiro todas as receitas e pagamentos ao
abrigo deste Contrato recebidos nas referidas contas bancárias, bem como
dispor livremente dos mesmos sem qualquer obrigação de converter, no todo
ou em parte, essas receitas e pagamentos em moeda moçambicana ou, de
outro modo, repatriar os mesmos ou qualquer parte deles para a República
de Moçambique; contanto que, sem prejuízo da legislação aplicável, o valor
estimado de impostos incidindo sobre a quota parte do Petróleo-Lucro da
Concessionária será remetido a uma conta na República de Moçambique no
prazo de quarenta e cinco (45) dias, e todas as quantias às quais o Governo

tenha direito, serão remetidos a República de Moçambique no prazo de trinta
(30) dias.

73

26.4

26.5

26.6

26.7

26.8

c) Todos os pagamentos ao Governo e à ENH serão feitos em dólares norte-
americanos, salvo se de outra forma tiver sido acordado pelas Partes,
através de duas (2) contas domiciliadas na República de Moçambique,
devendo a primeira ser indicada pelo Governo e a outra pela ENH.

d) A Concessionária será obrigada a relatar periodicamente a movimentação
das contas referidas na alínea a) do artigo 26.3, acima. Especificamente, a
Concessionária deverá fornecer ao Governo cópias dos extractos mensais
de tais contas. O Governo terá o direito de auditar tais contas. As despesas
com quaisquer auditorias serão consideradas custos recuperáveis. A
Concessionária deverá renunciar os seus direitos de sigilo bancário, em
benefício do Governo, em relação às contas acima referidas, de modo a
facilitar tais auditorias.

Sem prejuízo de retenção na fonte do imposto devido, todos os Subcontratados
não residentes, e todo o Pessoal Expatriado da Concessionária, do Operador ou
de qualquer dos Subcontratados, terão o direito de receber em qualquer moeda
que não em moeda moçambicana a totalidade ou qualquer parte das suas
remunerações no exterior da República de Moçambique. Todo o pagamento a um
Subcontratado residente será feita exclusivamente dentro de Moçambique.

Este regime cambial não será aplicável à ENH ou ao seu sucessor legal, caso o
mesmo seja uma Pessoa Moçambicana, enquanto Pessoa que constitui a
Concessionária nos termos deste Contrato, estando sujeita ao regime
estabelecido na legislação aplicável.

Sem prejuízo do disposto na alínea b) do artigo 26.3, acima, a Concessionária
poderá receber, transferir e reter no estrangeiro, bem como dispor livremente da
totalidade ou qualquer parte das receitas realizadas com a venda da sua quota-
parte de Petróleo, incluindo a quota-parte do Petróleo Bruto destinada a
recuperação de custos e o Petróleo-Lucro a que tem direito.

Sem prejuízo da taxa liberatória devida, a Concessionária terá o direito de,
livremente, declarar e pagar dividendos aos seus accionistas e de transferi-los
para o estrangeiro, nos termos da legislação aplicável.

O Governo e a Concessionária acordarão procedimentos ao abrigo dos quais

despesas comprovadamente realizadas sob égide deste Contrato e que sejam

74 E

custos recuperáveis, bem como outras despesas comprovadamente realizadas
que sejam classificáveis como despesas de capital sob lei aplicável, poderão ser
contabilizados para fins de registo de capital, não obstante a conta a partir da

qual tal despesa tenha sido realizada.

75

274

27.2

27.3

Artigo 27

Natureza e Âmbito dos Direitos da Concessionária

Sem prejuízo de qualquer direito que o Governo possa ter ao abrigo das leis de
Moçambique, por razões imperativas de interesse nacional, de adquirir Petróleo
pertencente à Concessionária, e ao direito do Governo de cobrar Imposto sobre a
Produção do Petróleo em espécie nos termos da alínea d) do artigo 11.5, a
Concessionária pode, mediante exportação ou por outro meio, livremente vender

ou de outra forma dispor da sua quota-parte do Petróleo conforme previsto neste
Contrato.

Os direitos conferidos à Concessionária e aos seus Subcontratados ao abrigo
deste Contrato incluem o direito de uso e aproveitamento das terras e áreas
marítimas contidas na Área do Contrato para efeitos de realização das Operações
Petrolíferas. Para esse efeito, pode a Concessionária e as empresas
subcontratadas construir e operar as obras, instalações, plataformas, estruturas e
oleodutos ou gasodutos que sejam necessários. Tais direitos serão exercidos
pela Concessionária de modo a que, no entanto, o legítimo ocupante de qualquer
terra na Área do Contrato conserve eventuais direitos que possua de nela
apascentar ou pastorear gado ou cultivar a superfície das terras, excepto na
medida em que essas actividades interfiram com as Operações Petrolíferas em
qualquer dessas áreas. Adicionalmente, para a condução de Operações
Petrolíferas, a Concessionária e as Empresas Subcontratadas podem proceder à
construção e operação de trabalhos, instalações, plataformas, estruturas e
oleodutos ou gasodutos necessários na Área do Contrato. Tais direitos serão
exercidos pela Concessionária, de modo a que, no entanto, as Pessoas
mantenham os direitos de pesca ou aquacultura que possuam, excepto na

medida em que essas actividades interfiram com as Operações Petrolíferas em
tal área.

O direito da Concessionária de usar a terra, área marítima ou fundo do mar,
continuará a ser aplicado a áreas i

cialmente incluídas na Área do Contrato, mas
subsequentemente objecto de renúncia de acordo com os termos deste Contrato,
nos casos em que esse uso seja razoavelmente necessário para realizar as

Operações Petrolíferas na Área do Contrato que então permaneça objecto deste
Contrato.

76

27.4

27.5

27.6

Cr rd

27.8

Para efeitos de realização de Operações Petrolíferas, a Concessionária e
quaisquer Subcontratados terão, a todo o tempo, acesso de entrada e saída na
Área do Contrato, bem como em qualquer outra área na República de
Moçambique onde a Concessionária tenha adquirido ou construído instalações,
mas sem prejuízo das alíneas f) e 9) do artigo 27.9.

Os direitos da Concessionária ao abrigo dos artigos 27.2, 27.3, 27.4, 27.66 27.7
serão exercidos de maneira razoável por forma a afectar o mínimo possível os
interesses de eventuais legítimos ocupantes das terras na Área do Contrato.

Nos casos em que, no decurso da realização de Operações Petrolíferas na Área
do Contrato, a Concessionária perturbe os direitos de eventuais legítimos
ocupantes das terras ou cause danos às suas colheitas em crescimento, árvores,
construções, gado ou benfeitorias, a Concessionária pagará ao legítimo ocupante
uma indemnização por essa perturbação ou dano desde que tenha sido
condenado a pagar por meio de uma sentença transitada em julgado emitida por
um tribunal ou organismo de arbitragem ao abrigo da jurisdição moçambicana.

Quando, no decurso da realização das Operações Petrolíferas na Área do
Contrato, forem causadas perturbações aos direitos de uma Pessoa que veja os
seus campos ou zonas de pesca ocupados, as suas actividades de aquacultura
limitadas, os seus equipamentos de pesca ou de aquacultura transferidos para
locais menos favoráveis sob um prisma de gestão de recursos marítimos ou
comercial, bem como vejam o seu equipamento, as suas capturas ou o seu
pescado poluído ou danificado, a Concessionária deverá pagar à Pessoa
afectada essa indemnização relativa à perturbação demonstrável ou dano
provocado desde que tenha sido condenado por meio de uma sentença
transitada em julgado emitida por um tribunal ou organismo de arbitragem ao
abrigo da jurisdição moçambicana.

Para os efeitos descritos neste Artigo, são conferidos à Concessionária os
seguintes direitos, sujeitos ao e de acordo com o disposto no programa de
trabalhos respectivo, bem como na legislação aplicável:

a) fazer furos artesianos e represar águas de superfície, bem como estabelecer
sistemas para o fornecimento de água para as Operações Petrolíferas e para

consumo do seu pessoal e Subcontratados;
n

]

|
As.

b)

e)

9

9)

com o consentimento de, e sujeito aos termos e condições acordados com
qualquer Pessoa com direito a dispor desses minerais, retirar e utilizar nas
Operações Petrolíferas na República de Moçambique materiais tais como
cascalho, areias, cal, gesso, pedra e barro; sendo que, se essa Pessoa com
direito a dispor dos mesmos for o Governo ou organismo estatal; a
Concessionária terá o uso de tais minerais para as Operações Petrolíferas de
acordo com a legislação aplicável;

erguer, instalar, manter e operar motores, maquinaria, oleodutos / gasodutos,
linhas colectoras, umbilicais, tanques de armazenagem, estações de
compressão, estações de bombeamento, casas, edifícios e todas as outras
construções, instalações, obras, plataformas, instalações de serventia e
outros acessórios que sejam necessários à prossecução das suas
Operações Petrolíferas;

erguer, instalar, manter e operar todos os sistemas e instalações de
comunicações e transporte, mas não o deverá fazer, salvo para finalidades
temporárias, sem que sejam submetidos ao Governo e por este aprovados
desenhos e localizações dos pontos da sua instalação, segundo condições
razoáveis de instalação e funcionamento desses sistemas e instalações;

erguer, manter e operar instalações portuárias e de terminal para utilização
exclusiva nas Operações Petrolíferas, em conjunto com os necessários
meios de comunicação e transporte entre essas instalações e qualquer parte
da Área do Contrato; desde que haja sido primeiro obtido o consentimento do
Governo para a localização dessas obras;

no que respeita a terras localizadas fora da Área do Contrato, ter direito de
passagem em terras que não estejam ocupadas com uso e aproveitamento
por qualquer Pessoa e, nos casos de terras em ocupação com uso e
aproveitamento do Governo ou de qualquer empresa pública, departamento
ou organismo do Estado, ter direito de passagem nos termos e condições
razoáveis que o Governo e a Concessionária venham a acordar; e

no que respeita a terras localizadas fora da Área do Contrato, ter, de outra

forma que não a atrás referida, o uso da terra necessariamente exigida para
a realização de Operações Petrolíferas com o acordo da Pessoa que detenha

78

um direito afectado, incluindo o legítimo ocupante da terra ou, no caso de
terras não ocupadas ou terras ocupadas pelo Governo ou qualquer empresa
pública, departamento ou organismo do Estado, nos termos e condições
razoáveis que o Governo venha a definir, sendo que, se a Concessionária
não conseguir chegar a acordo com a Pessoa afectada quanto aos termos e
condições para a utilização de tal direito, incluindo sobre as terras, a
Concessionária notificará imediatamente o Governo. Se o uso dos direitos
pela Concessionária for de natureza temporária, não excedendo 1 (um) ano,
o Governo autorizará esse uso temporário mediante depósito por parte da
Concessionária junto do Governo de uma quantia a título de indemnização a
esse legítimo ocupante pela perda do uso e pelos danos aos seus interesses
na terra. Se a ocupação pretendida for superior a 1 (um) ano, o Governo
autorizará o uso das terras em questão pela Concessionária mediante
depósito por parte desta junto do Governo de uma quantia a título de
indemnização, tomando as necessárias providências no sentido de conceder
à Concessionária o direito de usufruir desse direito ao abrigo da lei na altura
em vigor como se as Operações Petrolíferas fossem em todos os aspectos
uma obra de utilidade pública.

27.9 A Concessionária estará sujeita aos procedimentos e formalidades impostos pela
lei aplicável para o exercício dos direitos estabelecidos neste artigo.

27.10 a) Caso o Governo exerça qualquer direito que possa ter ao abrigo da lei
aplicável de, por razões imperativas ligadas ao interesse nacional, adquirir
Petróleo pertencente à Concessionária, o Governo notificará a
Concessionária por escrito com a antecedência mínima de 45 (quarenta e
cinco) dias do exercício desse direito e das quantidades que pretende
adquirir, devendo a Concessionária fornecer as quantidades objecto dessa
notificação a partir do Petróleo a que a Concessionária tem direito nos
termos deste Contrato no Ponto de Entrega ou outro que possa ser
acordado ou ainda outro ponto dentro da jurisdicção moçambicana
designado pelo Governo. Os custos adicionais relativos as instalações e
equipamentos, incorridos pela Concessionária por forma a entregar o
Petróleo num outro ponto que não seja o Ponto de Entrega serão
reembolsados à Concessionária pelo Governo, e o custo de quaisquer
instalações ou equipamento novos será pago pelo Governo.

79 Da:

b) O Governo pagará à Concessionária a totalidade do valor de mercado do
Petróleo assim adquirido, valor esse determinado de acordo com o artigo
10. O pagamento do Petróleo assim adquirido em qualquer mês civil será
efectuado em dólares dos Estados Unidos da América no prazo de 30
(trinta) dias a contar do final desse mês civil. A Concessionária pode
receber, transferir para, e manter no estrangeiro e dispor livremente da
totalidade ou parte dos montantes dessa forma pagos.

c) O Governo não exercerá o seu direito de adquirir Petróleo pertencente à
Concessionária:

i) em relação a qualquer mês, a menos que durante esse mês o Governo
esteja a receber o Imposto sobre a Produção do Petróleo integralmente
em espécie nos termos do artigo 11.5;

ii) a não ser que esteja também a exercer o mesmo direito rateadamente
entre todos os produtores de Petróleo na República de Moçambique
(na medida do possível tendo em consideração a localização geográfica
da produção em relação à localização geográfica das necessidades).

27.11 O Governo garante que enquanto este Contrato vigorar:

a) O Governo, as suas delegações políticas, departamentos e organismos, na
medida em que tenham ou possam vir a ter competência para o efeito, não
expropriarão, nacionalizarão ou efectuarão qualquer | intervenção
relativamente aos activos, direitos, interesses ou quaisquer outros bens de
qualquer tipo da Concessionária detidos para efeitos das Operações
Petrolíferas, incluindo os direitos detidos pela Concessionária nos termos do
presente Contrato.

Sem prejuízo dos direitos do Governo de actuar através do MIREM para
regulamentar as Operações Petrolíferas na República de Moçambique, para
efeitos desta garantia, será considerado que o Governo interveio nos bens ou
activos da Concessionária se assumir o poder de direcção ou exercer
controle efectivo sobre esses bens ou activos (excepto nos casos em que tal
ocorra no cumprimento de uma sentença ou no exercício dos seus direitos

80

Exocution copy

b)

e)

27.12 a)

b)

como credor hipotecário, ou de acordo com a legislação sobre falência,
liquidação ou direitos de credores).

No caso de violação da alínea a) do artigo 27.11, nada do disposto no artigo
19.5 será lido ou interpretado como impedindo a consideração do fluxo
programado de lucros (se existirem) das Operações Petrolíferas ao abrigo do
presente Contrato, para efeitos de determinação do valor dos bens ou activos
expropriados, nacionalizados ou objecto de intervenção.

No caso da Lei dos Petróleos ser revogada ou alterada, o Governo
compromete-se a garantir que este Contrato permanece plenamente em
vigor e eficaz, contanto que nada nesta disposição seja interpretado como
exigindo que o Governo dispense a Concessionária do cumprimento das
disposições da legislação aplicável relativas a Operações Petrolíferas que
possam estar periodicamente em vigor e que não sejam incompatíveis com o
presente Contrato.

Quando, para efeitos da realização de Operações Petrolíferas nos termos do
presente Contrato, a Concessionária, o Operador ou os Subcontratados
requeiram ao MIREM, ao Governo ou a qualquer departamento ou organismo
estatal ou sua delegação política, quaisquer aprovações, licenças, alvarás,
autorizações, consentimentos ou dispensas ou qualquer assistência,
conselho ou orientação relativos ao acima exposto, os mesmos, sujeito aos
termos e condições deste Contrato, serão concedidos ou emitidos com
celeridade e sem qualquer atraso indevido.

Sem prejuízo da generalidade, o compromisso estabelecido na alínea a) do
artigo 27.12 aplicar-se-á a:

- formalidades relacionadas com a importação e exportação de bens,

incluindo a exportação de Petróleo Produzido nos termos do presente
Contrato;

- formalidades relacionadas com a utilização pela Concessionária de
qualquer meio de transporte para a movimentação de empregados,
equipamentos e materiais, bem como para a utilização de instalações
de comunicações e portuárias na República de Moçambique;

81

concessão de autorizações ou outras aprovações necessárias para a

entrada e emprego na República de Moçambique de Pessoal
Expatriado;

- concessão de direitos sobre terras ou das autorizações ou outras

aprovações necessárias para o uso de terras de acordo com este artigo
OT:

- concessão de direitos para a captação e uso de água e minerais;

- procedimentos e formalidades relacionados com transacções cambiais;
e

- aprovação de cessões e, na medida do necessário, transacções
relacionadas com as acções de qualquer Pessoa que constitua a
Concessionária.

O Governo agilizará todas as formalidades relacionadas com o registo da
Concessionária para o exercício de actividade na República de Moçambique,
bem como com o registo de todos os arrendamentos, contratos ou outros
documentos. O Governo, na medida em que as circunstâncias e os recursos
o permitam, assegurará que a Concessionária e os seus trabalhadores e
bens gozem de razoável protecção na República de Moçambique.

27.13 No caso da introdução de alterações à legislação sobre petróleos ou outra legislação
moçambicana que afecta Operações Petrolíferas, que possam isolada ou
cumulativamente criar um efeito significativamente adverso aos benefícios
económicos da Concessionária ou do Estado, ao abrigo deste Contrato, as Partes,
logo que possível e após a ocorrência de alguma das situações acima referidas,
reunir-se-ão para verificar e acordar as alterações, em todos os casos, que forem
necessárias ao Contrato que permitem repôr, o mais próximo possível, os
benefícios económicos que a Concessionária teria derivado se a alteração
legislativa não tivesse sido efectuada.

O disposto neste artigo não deve ser lido ou interpretado como impondo qualquer
limitação ou constrangimento ao âmbito ou à devida e adequada execução de
legislação moçambicana que não discrimine a Concessionária, ou tenha o efeito

Execution copy 82

de a discriminar, e que vise a protecção da saúde, da segurança, do trabalho ou
do meio ambiente e ainda a regulamentação de qualquer categoria de bens ou
actividades conduzidas em Moçambique, no pressuposto, contudo, de que o
Governo, durante o período das Operações Petrolíferas, assegurará sempre que,
nos termos do Artigo 31, as medidas tomadas para a protecção da saúde, da
segurança, do trabalho ou do meio ambiente, estejam de acordo com os padrões
razoáveis e geralmente aceites na indústria petrolífera internacional.

83 ig EA
28.1

28.2

28.3

Artigo 28
Protecção do Ambiente

Durante a execução das Operações Petrolíferas, o Governo garantirá sempre, de

acordo com o presente artigo, que as medidas tomadas no interesse da
segurança, saúde, bem-estar ou protecção do ambiente estejam de acordo com
as normas geralmente aceites em cada momento na indústria petrolífera

internacional e que são razoáveis.

Na execução de Operações Petrolíferas no âmbito do presente Contrato, a
Concessionária deverá:

a)

b)

(o)

de acordo com normas aceites na indústria petrolífera internacional,
empregar técnicas, práticas e métodos de operação actualizados para a
prevenção de danos ambientais, o controlo de resíduos e a prevenção de
perdas ou danos desnecessários de recursos naturais;

observar as leis e regulamentos de aplicação geral em vigor em cada

momento na República de Moçambique referentes à protecção do ambiente;
e

cumprir estritamente as obrigações referentes à protecção do ambiente que
tenha assumido nos termos de qualquer Plano de Desenvolvimento
aprovado.

A Concessionária compromete-se, para efeitos deste Contrato, a tomar todas as
medidas necessárias e adequadas, de acordo com as Boas Práticas relativas a
Campos Petrolíferos, para:

a)

b)

assegurar, se a Concessionária for de outra forma legalmente responsável,

indemnizações adequadas por danos a Pessoas ou bens causados pelas
Operações Petrolíferas;

evitar danos ambientais irremediáveis à Área do Contrato e terras e áreas

marítimas adjacentes ou vizinhas, causados pelas Operações Petrolíferas da
Concessionária; e

84

c) reabilitar, por sua conta, todas as áreas que sofram danos ambientais
resultantes das Operações Petrolíferas.

28.4 Se a Concessionária não cumprir o disposto nos artigos 28.2 ou 28.3 ou infringir
uma lei referente à prevenção de danos ambientais, e dessa falta ou infracção
resultar um dano ambiental, a Concessionária tomará todas as medidas
necessárias e razoáveis no sentido de remediar essa falta ou infracção e os
efeitos da mesma.

28.5 a) Caso o Governo tenha fundamento razoável para acreditar que quaisquer
obras ou instalações edificadas pela Concessionária ou operações
executadas pela Concessionária na Área do Contrato colocam em perigo ou
podem colocar em perigo Pessoas ou bens de qualquer outra Pessoa ou
causam poluição ou prejudicam a vida selvagem ou o ambiente em níveis
que o Governo considere inaceitáveis, este comunicará à Concessionária as
suas preocupações, e o Governo e a Concessionária encetarão de imediato
conversações para acordarem as medidas correctivas a serem tomadas pela
Concessionária. As referidas medidas correctivas serão empreendidas dentro
de um período de tempo razoável para reparar qualquer dano e prevenir
danos futuros na medida do razoavelmente possível. No caso de se verificar
falta de acordo entre o Governo e a Concessionária relativamente à
existência de um problema do tipo descrito no presente artigo ou quanto às
medidas correctivas a adoptar pela Concessionária, essa questão será
remetida para decisão de um perito único nos termos do artigo 30.6.

b) No caso de qualquer questão submetida a um perito único nos termos da
alínea a) do artigo 28.5, a Concessionária, se tal lhe for solicitado pelo
Governo e desde que essa solicitação seja razoável, adoptará medidas
temporárias para acolhimento das preocupações do Governo.

28.6 Sem limitação da generalidade do disposto nos artigos 28.2, 28.3, 28.4 e 28.5, a
Concessionária fará elaborar, por consultores ou uma firma de consultoria
aprovados pelo Governo, tendo em consideração o seu especial conhecimento de
matérias ambientais, um estudo de impacto ambiental com base em termos de
referência determinados pela Concessionária e a aprovar pelo Governo, por
forma a estabelecer qual será o efeito sobre o ambiente, seres humanos, vida

28.7

28.8

28.9

selvagem ou vida marinha na Área do Contrato em consequência das Operações
Petrolíferas a realizar no âmbito deste Contrato.

Se a Concessionária não cumprir quaisquer obrigações que lhe são impostas nos
termos deste artigo num período de tempo razoável, o Governo poderá, após
notificar por escrito a Concessionária dessa falta de cumprimento e de lhe
conceder um período de tempo razoável para a remediar, tomar as medidas que
forem necessárias para remediar a falta de cumprimento em causa, recuperando
da Concessionária, imediatamente após ter tomado essas medidas, todas as
despesas em que incorra relativamente às mesmas, acrescidas de juros à taxa
LIBOR mais um (1) ponto porcentual, calculada desde a data em que tais
despesas são efectuadas até ao seu reembolso, contados trimestralmente.
“LIBOR" significa a taxa anual igual a taxa de oferta do período de três (3) meses
no mercado interbancário de Londres para depósitos em dólares dos Estados
Unidos da América, publicada pelo “Wall Street Journal, ou se não publicada no
mesmo, pelo Financial Times de Londres, no primeiro dia do mês a seguir a
primeira data em que tais despesas tenham sido incorridas. No caso de não ser
fixada uma taxa para uma certa data (como fins de semana ou feriados), será
utilizada a primeira taxa fixada subsequentemente.

A Concessionária e o MIREM notificar-se-ão mutuamente sobre quaisquer áreas
ou características protegidas ambiental, arqueológica ou historicamente, ou por
outro motivo, que possam ser afectadas pelas Operações Petrolíferas.

Caso as Operações Petrolíferas devam ser realizadas dentro de qualquer área
protegida na Área do Contrato, a Concessionária deverá obter para o efeito uma

autorização adicional do Governo, na medida em que tal seja exigido pela lei
aplicável.

86

29.1

29.2

Artigo 29

Renúncia e Resolução

A Concessionária, mediante notificação escrita ao MIREM com uma antecedência
não inferior a 30 (trinta) dias, poderá:

a)

se as suas obrigações relativas a qualquer Período de Pesquisa tiverem sido
cumpridas, renunciar, em qualquer momento posterior, aos seus direitos
relativamente à totalidade da Área do Contrato, com a consequência de que
nenhuma nova obrigação nascerá posteriormente; e

renunciar, a todo o tempo, aos seus direitos relativamente a qualquer área
que seja parte da Área do Contrato, com a consequência de que nenhuma
nova obrigação nascerá posteriormente relativamente a tal área,
estabelecendo-se, no entanto, que:

i) renúncia alguma por parte da Concessionária aos seus direitos sobre
qualquer parte da Área do Contrato a libertará de quaisquer das suas
obrigações estabelecidas no artigo 4; e

ii) | qualquer área objecto de renúncia será continuamente delineada por

meridianos e paralelos de latitude expressa em minutos inteiros de um
grau.

Salvo se de outro modo disposto neste artigo, o Governo poderá, por meio de
notificação à Concessionária, rescindir este Contrato pelas razões previstas na
legislação aplicável, incluindo em qualquer dos seguintes casos:

a)

b)

Exscurton com

se a Concessionária se encontrar em situação de incumprimento substancial
dos termos e condições deste Contrato;

se a Concessionária não cumprir, de forma substancial e dentro de um
período de tempo razoável, qualquer decisão final a que se chegue em
resultado de um processo arbitral conduzido nos termos do artigo 30.2 ou,
dentro de um período de tempo razoável, não aceitar como final e vinculativa

87

e)

d)

29.3 a)

b)

Execution copy

uma decisão de um perito único a quem, nos termos deste Contrato, haja

sido submetida qualquer matéria ao abrigo do artigo 30;

nos casos em que a Concessionária é constituída por uma Pessoa e for
proferida uma ordem ou aprovada uma decisão por um tribunal de jurisdição
competente no sentido da dissolução da Concessionária, a menos que a
dissolução tenha por finalidade a fusão ou a reorganização e o Governo
tenha sido previamente informado dessa fusão ou reorganização, ou se, sem
a aprovação do Governo, a maioria das acções da Concessionária forem
adquiridas por terceiros que não uma Empresa Afiliada; ou

se a Concessionária for constituída por mais do que uma Pessoa e todas as
Pessoas que constituem a Concessionária forem, para efeitos da alínea a) do
artigo 29.3, Participantes em Incumprimento.

Nos casos em que mais do que uma Pessoa constitua a Concessionária e,
relativamente a qualquer uma dessas Pessoas (doravante designada neste
artigo por o “Participante em Incumprimento”), ocorra um evento do tipo
descrito na alínea c) do artigo 29.2 ou qualquer uma dessas Pessoas
(doravante também referida como o “Participante em Incumprimento”), se
encontre em situação de incumprimento substancial de uma obrigação ao
abrigo deste Contrato que, conforme previsto na alínea a) do artigo 5.2,
constitua uma obrigação individual, o Governo não terá o direito de rescindir
este Contrato nos termos do artigo 29.2 ou de outra forma, a menos que
todas as Pessoas que constituem a Concessionária sejam Participantes em
Incumprimento, podendo, no entanto, com observância do artigo 29.4,
apresentar uma notificação ao Participante em Incumprimento (doravante
designada por uma “Notificação de Cessão").

Nos casos em que tenha sido apresentada uma Notificação de Cessão a um
Participante em Incumprimento, este procederá imediata e
incondicionalmente, gratuitamente e livre de quaisquer ónus, à cessão da sua
participação indivisa neste Contrato às demais Pessoas que constituem a
Concessionária (os “Participantes Não Faltosos”), em participações indivisas
na proporção das participações indivisas em que os Participantes Não
Faltosos detêm as suas participações neste Contrato, sendo cada um dos
Participantes Não Faltosos obrigado a aceitar essa cessão. Um Participant

Não Faltoso que aceite essa cessão não será responsável por quaisquer
obrigações do Participante em Incumprimento cedente perante o Governo ou
quaisquer terceiros que se tenham constituído antes da cessão.

29.4 O Governo apenas pode rescindir este Contrato ao abrigo do artigo 29.2 ou
apresentar uma Notificação de Cessão ao abrigo do artigo 29.3 se:

a)

b)

e)

o Governo apresentar um aviso escrito (o “Aviso”) com uma antecedência
não inferior a 90 (noventa) dias à Concessionária ou, consoante o caso, ao
Participante em Incumprimento, manifestando a intenção de rescindir este
Contrato ou de apresentar uma Notificação de Cessão, especificando, em
pormenor, no Aviso, a alegada violação substancial ou outro fundamento

para rescisão ou entrega de Notificação de Cessão em que o Governo se
baseou;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de
30 (trinta) dias, a contar da recepção do Aviso, para prestar quaisquer
informações que deseje ver consideradas pelo Governo;

à Concessionária ou ao Participante em Incumprimento for dado um prazo de
60 (sessenta) dias desde a recepção do Aviso para:

i) corrigir ou eliminar essa violação substancial ou outros fundamentos
especificados no Aviso para rescisão ou para apresentação de uma
Notificação de Cessão; ou

ii) | se essa violação substancial ou outros fundamentos atrás referidos não
puderem ser corrigidos ou eliminados num prazo de 60 (sessenta) dias,
envidar imediatamente esforços no sentido de corrigir ou eliminar a
alegada violação substancial ou outros fundamentos atrás referidos e
prosseguir diligentemente com esses esforços; ou

iii) sendo impossível corrigir ou eliminar essa violação substancial ou
outros fundamentos atrás referidos, pagar uma indemnização razoável

ao Governo relativamente aos mesmos; e

a Concessionária ou o Participante em Incumprimento não tiver:

89

i) | corrigido ou eliminado no referido prazo de 60 (sessenta) dias essa
violação substancial ou outros fundamentos atrás referidos nos termos
da sub-alínea i) da alínea c) do artigo 29.4;

ii) | envidado esforços diligentes no sentido de corrigir ou eliminar essa
violação substancial ou outros fundamentos atrás referidos nos termos
da sub-alínea ii) da alínea c) do artigo 29.4; ou

iii) sendo impossível corrigir ou eliminar essa violação substancial ou os
outros fundamentos atrás referidos, pago indemnização razoável no
referido prazo de 60 (sessenta) dias;

e a Concessionária ou o Participante em Incumprimento não tiver dado início
a arbitragem nos termos do artigo 29.5.

29.5 Qualquer litígio entre as Partes sobre:

29.6

a)

b)

e)

se existem fundamentos ao abrigo do artigo 29.2 com base nos quais este
Contrato possa ser rescindido;

se existem fundamentos ao abrigo do artigo 29.3 com base nos quais possa
ser apresentada Notificação de Cessão a qualquer Pessoa;

se os requisitos das alíneas a), b) e c) do artigo 29.4 foram satisfeitos; ou

se a Concessionária ou, conforme o caso, o Participante em Incumprimento,
corrigiu ou eliminou um fundamento com base no qual este Contrato possa
ser rescindido ao abrigo do artigo 29.2 ou possa ser apresentada uma
Notificação de Cessão ao abrigo do artigo 29.3, ou se foi paga indemnização
total, pronta e efectiva relativamente aos fundamentos para rescisão ou para
apresentação de uma Notificação de Cessão que sejam impossíveis de
corrigir ou eliminar;

será submetido a arbitragem nos termos do artigo 30.

a)

Nos casos em que a Concessionária tenha comunicado a existência de um
litígio relacionado com qualquer das questões especificadas no artigo 29.5, o

b)

Govemo não poderá rescindir este Contrato ao abrigo do artigo 29.2 até que
a questão ou questões em litígio tenham sido resolvidas por uma sentença

arbitral e, nesse caso, apenas se a rescisão for consistente com a sentença
arbitral proferida;

Nos casos em que a existência de violação substancial dos termos e
condições deste Contrato diga respeito a uma questão em litígio entre o
Governo e a Concessionária que haja sido submetida à decisão de um perito
único nos termos do artigo 30.6, uma notificação entregue à Concessionária
nos termos do artigo 29.4 não se poderá basear nessa questão como
fundamento para a pretendida rescisão deste Contrato até que o perito único
tenha decidido a questão e, nesse caso, apenas se esse facto for consistente
com a forma como a questão foi decidida.

91

Artigo 30
Consulta, Arbitragem e Perito Independente

30.1 Para efeitos do presente artigo existem duas partes, o Goveno e a
Concessionária.

30.2 Os litígios serão resolvidos, se possível, por negociação entre as Partes. A
notificação da existência de um litígio será efectuada por uma Parte à outra de
acordo com o disposto no artigo 35. Caso não seja alcançado acordo no prazo de
30 (trinta) dias após a data em que uma Parte notifique a outra da existência de
um litígio, ou noutro prazo mais extenso que esteja expressamente previsto
noutros artigos deste Contrato, qualquer Parte terá direito a ver esse litígio
dirimido por arbitragem ou por um perito conforme previsto neste artigo 30. A
arbitragem e a determinação por perito, conforme atrás referido, constituirão os
únicos métodos de decisão de um litígio ao abrigo deste Contrato.

30.3 Sujeito às disposições deste artigo 30 e salvo para a questão submetida a um
perito único conforme o disposto no artigo 30.6, as Partes submeterão qualquer
disputa emergente deste Contrato que não possa ser resolvida por via negocial
nos termos do artigo 30.2, a arbitragem nos termos a seguir descritos:

a) a disputa será submetida ao Centro Internacional para a Resolução de
Disputas sobre Investimentos (International Centre for Settlement of
Investment Disputes - ICSID — na língua e sigla Inglesa ou “Centro”) para
resolução arbitral de acordo com a Convenção para a Resolução de Conflitos
relativos a Investimentos entre Estados e Nacioanais de outros Estados (a
“Convenção”) de acordo com as regras de arbitragem da mesma em vigor na
Data Efectiva. É por este meio estipulado que a transacção a que este
Contrato se refere é um investimento. As Partes concordam que a ARTUMAS
será considerada entidade nacional das Maurícias para os efeitos do ICSID.

b) O local da arbitragem será Genebra, Suiça, e a lei substantiva da arbitragem
será a lei moçambicana. A arbitragem será conduzida na língua inglesa. Se
por qualquer razão um tribunal arbitral do ICSID não aprovar Genebra como
lugar da arbitragem, o local da arbitragem daquele caso será o Tribunal
Permanente de Arbitragem em Haia. Sem prejuízo do artigo 32, a versão

je be

e)

d)

e)

inglesa deste Contrato assinada pelas partes será usada como a tradução
oficial na instância arbitral.

A ENH foi indicada ao ICSID pelo Governo de acordo com o nº 1 do artigo 25
da Convenção. O Governo consente a submissão da ENH aos tribunais de
arbitragem conforme o nº 3 do artigo 25 da Convenção.

Se a dispusta não for entre uma ou mais Partes nacionais de um Estado
Contratante, de um lado, e o Governo e/ou a ENH, por outro lado, ou se por
qualquer razão o ICSID recusar a registar um pedido de arbitragem ou um
tribunal arbitral constituído nos termos das Regras de Arbitragem do ICSID
determinar que a disputa não está dentro da jurisdição do ICSID, a disputa
será resolvida através da arbitragem nos termos das Regras de Arbitragem da
Comissão das Nações Unidas de Direito Comércial Internacional - CNUDCI
(United Nations Commission on International Trade Law — UNCITRAL — na
língua e sigla Inglesa). No caso de as Regras de Arbitragem das UNCITRAL

forem aplicadas, a autoridade a apontar será o Tribunal Permanente de
Arbitragem em Haia.

Qualquer decisão de um árbitro ou árbitros será final e vinculará todas as
Partes;

O painel arbitral será composto por três (3) árbitros designados conforme as
Regras do ICSID, contudo, mediante acordo mútuo de ambas as Partes, a
arbitragem pode ser conduzida por um árbitro único designado nos termos das
Regras do ICSID. A menos que ambas as Partes concordem que a disputa
seja resolvida por um árbitro único, a Parte demandante nomeará no pedido
de arbitragem, e a Parte respondente nomeará, por sua vez, dentro de trinta
(30) dias do registo do pedido, um (1) árbitro de acordo com as Regras do
ICSID. No prazo de trinta (30) dias da data em que ambos os árbitros tenham
aceite a sua nomeação, os árbitros assim designados concordarão num
terceiro árbitro que será o Presidente do tribunal arbitral. Se uma das Partes
não nomear um árbitro nos termos acima, ou se os árbitros nomeados pelas
Partes não concordem no terceiro árbitro dentro do prazo especificado acima,
então o ICSID nomerá conforme as Regras do ICSID. Se ambas as Partes
concordarem que a disputa seja resolvida por um árbitro único este será
nomeado por acordo entre as Partes sujeito a aceitação pelo árbitro nomeado;

93

contanto que se as Partes não não cheguem a acordo para a nomeação do
árbitro único, no prazo de trinta (30) dias da data do registo do pedido, então o
ICSID designará o árbitro único de acordo com as Regras de ICSID;

9) Na medida do possível, as Partes deverão continuar a implementar os termos
deste Contrato, sem prejuízo do início dos procedimentos arbitrais e da
pendência de uma disputa;

h) As disposições deste artigo 30 continuarão em vigor após o termo deste
Contrato, e

i) Nenhum perito único ou árbitro do tribunal arbitral será da mesma
nacionalidade que qualquer das Partes.

30.4 Qualquer sentença ou decisão, incluindo uma sentença ou decisão interlocutória
proferida em processo de arbitragem conduzido nos termos deste artigo 30, será
vinculativa para as Partes, podendo o seu reconhecimento e execução ser
promovido em qualquer tribunal que tenha competência para o efeito. Cada Parte
renuncia por este meio, de forma irrevogável, a qualquer defesa fundada em
imunidade de soberania e renuncia a invocar imunidade:

a) relativamente a processos para execução de qualquer das referidas
sentenças arbitrais ou decisões, incluindo, designadamente, imunidade
relativa a citações processuais e à jurisdição de qualquer tribunal; e

b) relativamente a imunidade de execução de qualquer das referidas sentenças
arbitrais contra os bens da República de Moçambique detidos para fins
comerciais.

Para efeitos deste artigo 30.4, entende-se que as Partes compreenderão cada
Pessoa que constitua a Concessionária.

30.5 Quaisquer questões em litígio de natureza técnica que não digam respeito à
interpretação da lei ou aplicação deste Contrato e que devam ser submetidas a
um perito único nos termos do disposto neste Contrato, incluindo nos termos da
alinea e) do artigo 10.3 e alínea a) do artigo 28.5 deste Contrato e alínea e) do

artigo 2.1 Anexo “C” ou qualquer outra questão de natureza substancialmen

Execution copy
30.6

equivalente às descritas nos tais artigos (ou qualquer outra questão que as
Partes possam de outra forma acordar em submeter ao perito), deverão ser
referidos para determinação de um perito único, uma vez suscitadas por uma das
Partes, através de notificação escrita para esse efeito nos termos do artigo 35.
Essa notificação conterá uma exposição do litígio e todas as informações
relevantes com ele relacionadas. O perito único será uma pessoa independente e
imparcial de reputação internacional com qualificações e experiência nomeado
por acordo mútuo das Partes. O perito único designado actuará na qualidade de
perito e não na de árbitro ou mediador, sendo instruído no sentido de resolver o
litígio que lhe é submetido no prazo de 30 (trinta) dias após a sua nomeação mas
nunca num prazo superior a 60 (sessenta) dias após a sua nomeação. Após a
escolha do perito único, a Parte que receber a referida notificação de submissão
da questão apresentará a sua própria exposição contendo toda a informação que
considere relevante quanto à matéria em litígio. A decisão do perito único será
final e vinculativa, não sendo susceptível de qualquer recurso, salvo em caso de
fraude, corrupção ou manifesto incumprimento dos procedimentos aplicáveis
deste Contrato. Se as Partes não chegarem a acordo quanto à nomeação do
perito único no prazo de 20 (vinte) dias após uma das Partes ter recebido uma
notificação de submissão da questão nos termos deste artigo, o perito único será
seleccionado pelo Centro de Especialistas da Câmara de Comércio Internacional
(ICC Centre for Expertise — na língua Inglesa), sendo a pessoa assim
seleccionada posteriormente nomeada pelas Partes.

O perito único decidirá qual o processo a adoptar na tomada de decisão, incluindo
se as Partes deverão apresentar requerimentos e alegações por escrito ou
oralmente, e as Partes deverão colaborar com o perito único e disponibilizar toda
a documentação e informação que o perito possa solicitar. Toda a
correspondência, documentação e informação disponibilizada por uma Parte ao
perito único deverá ser também enviada à outra Parte e quaisquer requerimentos
orais efectuados perante o perito único deverão ser realizados na presença de
todas as Partes, e cada Parte terá o direito de resposta. O perito único poderá
obter qualquer opinião técnica ou profissional independente que considere
necessária. A versão inglesa deste Contrato assinada pelas Partes deverá ser
utilizada como tradução oficial em qualquer decisão tomada pelo perito único. Os
honorários e despesas de um perito único nomeado pelas Partes nos termos do
artigo 30.5 serão suportados em partes iguais pelas Partes.

95

30.7 As Partes comprometem-se por este meio a não exercer qualquer direito de
intentar uma acção judicial nos termos de qualquer jurisdição ou lei, visando a
anulação de qualquer sentença arbitral, interlocutória ou final, que haja sido
proferida de acordo com este artigo 30 excepto que nada neste Artigo 30.7 será
lido ou interpretado como impondo qualquer limitação ou constrangimento no
direito de qualquer das Partes de solicitar a anulação de qualquer sentença
arbitral, interlocutória ou final (a) tomada por um tribunal arbitral do ICSID com
base nos fundamentos e de acordo com o procedimento previsto no artigo 52 da
Convenção ou (b) tomada pelo tribunal arbitral de acordo com as Regras de
Arbitragem da UNCITRAL com base nos fundamentos estabelecidos no Artigo 52
da Convenção.

96

Artigo 31
Lei Aplicável

31.1 Este Contrato reger-se-á e será interpretado de acordo com as leis da República

de Moçambique.

31.2 (a)

(b)

(c)

O Governo de Moçambique e a Concessionária acordam cooperar na
prevenção da corrupção. As Partes comprometem-se a adoptar as acções
disciplinares administrativas e medidas legais céleres no tocante às suas
respectivas responsabilidades para impedir, investigar e formular queixa
contra qualquer pessoa suspeita de corrupção ou de qualquer outra conduta
abusiva intencional, de acordo com a legislação nacional.

Nenhuma oferta, prenda, pagamento ou benefício de qualquer espécie, que
seriam ou poderiam ser interpretados como constituindo uma prática ilegal ou
corrupta, deverá ser aceite, directa ou indirectamente, como estímulo ou
recompensa pela celebração deste Contrato ou para fazer ou desistir de
fazer qualquer acção ou tomar qualquer decisão em relação a este Contrato.

O disposto acima aplicar-se-á igualmente à Concessionária, Empresas
Afiliadas, seus agentes, representantes, subcontrados ou consultores quando
tal oferta, prenda, pagamento, ou benefício violar:

(i) As leis aplicáveis da República de Moçambique;

(ii) As leis do país de constituição da Concessionária ou da principal empresa-

mãe da Concessionária (ou do local principal onde exerce a sua actividade);

(iii) Os princípios descritos na Convenção de Combate ao Suborno de

Funcionários Públicos Estrangeiros nas Transacções Comerciais
Internacionais, assinada em Paris, a 17 de Dezembro de 1997, cuja entrada
em vigor se deu a 15 de Fevereiro de 1999, e nos Comentários à Convenção.

31.3 Referências à lei aplicável nesse Contrato são sem prejuízo dos direitos das Partes

nos termos dos artigos 9.11, 11.9, e 27.13 quando tal lei aplicável é a
moçambicana.

Execution copy

97

Artigo 32

Língua

Este Contrato foi redigido nas línguas portuguesa e inglesa, tendo sido elaborados 3
(três) exemplares originais de cada texto para assinatura pelo Governo e pela
Concessionária. Um exemplar original assinado de cada texto será conservado pelas
Partes. Tanto o texto português como o inglês são vinculativos. No entanto, o texto

português prevalecerá em caso de conflito.

98

Execurion copy

33.1

33.2

33.3

Executton copy 99

Artigo 33
Acordo de Operações Conjuntas

Imediatamente após a celebração deste Contrato será assinado pelas Pessoas
que constituem a Concessionária um acordo de operações conjuntas.

O acordo de operações conjuntas está sujeito a aprovação pelo Governo,
constituindo tal aprovação uma condição deste Contrato.

Qualquer outro acordo, para além do acordo de operações conjuntas, que seja
celebrado entre as Pessoas que constituem a Concessionária relativamente às
Operações Petrolíferas deverá estar de acordo com o disposto neste Contrato e
deverá ser apresentado ao MIREM assim que tiver sido celebrado.

Artigo 34
Acordos Futuros

Fica entendido que qualquer acordo escrito que possa em qualquer momento vir a ser
celebrado entre a Concessionária, por um lado, e o Govemo, por outro, conforme seja
necessário ou pretendido no contexto do presente Contrato, será considerado como
tendo sido aprovado da mesma forma como se tivesse sido incluído originalmente neste

Contrato.

100

Execution copy

Artigo 35

Notificações

35.1 Todas as notificações, facturas e outras comunicações nos termos do presente
Contrato considerar-se-ão como tendo sido adequadamente efectuadas ou
apresentadas se formuladas por escrito e entregues pessoalmente ou por correio
expresso, ou enviadas por fax e confirmadas por correio expresso, para os
endereços indicados no artigo 35.2, tendo os portes associados à respectiva
entrega dessas notificações, facturas e outras comunicações sido pagos pelo
remetente.

35.2 Todas as notificações serão endereçadas ao Governo ou à Concessionária,
conforme o caso, como se segue:

a) Governo

MINISTÉRIO DOS RECURSOS MINERAIS

Prédio Montepio, Avenida Fernão de Magalhães, n.º 34, 1.º Andar
Caixa Postal 4724

Maputo, Moçambique

À atenção de: Presidente do Conselho de Administração do Instituto Nacional

de Petróleo

Telefone: + 258 21 320 935
Telefax: + 258 21 430 850

b) Concessionária
Artumas Moçambique Petróleos, Limitada
c/o H. Gamito, Couto, Gonçalves Pereira
Av. Kim Il Sung, no. 961
Maputo, Moçambique
À atenção de: Director Geral a/c Pedro Couto
Telefone: + 258 21 486438
Telefax: + 258 21 486441

101

Execut

35.3

35.4

Execution copy

Com cópia para:

Artumas Moçambique Petróleos, Limitada
Suite 1810, 715 - Bth Avenue SW
Calgary, Alberta T2P 2X6

Canada

À atenção de: Presidente
Telefone: + 1-403 294-1530
Telefax: +1-403 294-1521

c) Empresa Nacional de Hidrocarbonetos E.P.
Av. 25 de Setembro, 270, block 1 Time Square, 4º floor
Caixa Postal 4787
Maputo, Moçambique
À Atenção de: Presidente do Conselho de Administração
Telefone: +258 21 429456
Telefax : +258 21 324808

Sem prejuízo do disposto no artigo 35.4, cada uma das Partes do presente
Contrato poderá substituir ou alterar o endereço atrás indicado através de

comunicação escrita às demais.

A Concessionária manterá permanentemente um endereço em Maputo para
efeitos de recepção de notificações.

102

EM TESTEMUNHO DO QUE, o Governo e a Concessionária assinaram este Contrato
em 3 (três) exemplares originais, cada um dos quais nas línguas portuguesa e inglesa,

na data acima primeiramente referida.

O GOVERNO

Por: Cofina lanciuo Eros
t

Esperança Laurinda Francisco Nhiuane Bias

Ministra dos Recursos Minerais

oe lia

ARTUMAS MOÇAMBIQUE PETRÓ! os, LIMITADA

Por:

Stephen W. Mason

Presidente

Data: Em Fa 184 sz

EMPRESA NACIONAL DE HIDROCARBONETOS E.P.

Por:

Issufo Anuar Dauto Abdulá

Presidente do Conselho de Administração da ENH

Data: ES MY : AO 02—

103

Execution copy

S9s n+
